         Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 1 of 67




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA, ACTING
BY AND THROUGH DELAWARE COUNTY
DISTRICT ATTORNEY JACK STOLLSTEIMER;
DELAWARE COUNTY; and PRIMOS-SECANE-
WESTBROOK PARK FIRE COMPANY #5 OF UPPER
DARBY PENNSYLVANIA, INC.,

                     Plaintiffs,

v.

3M COMPANY (f/k/a Minnesota Mining and
Manufacturing Co.); E. I. DUPONT DE NEMOURS
AND COMPANY; THE CHEMOURS COMPANY;
THE CHEMOURS COMPANY FC, LLC; DUPONT DE
                                                             Civil Action No. 21-2743
NEMOURS, INC.; CORTEVA, INC.; CHEMGUARD,
INC.; TYCO FIRE PRODUCTS LP (successor-in-
interest to The Ansul Company); KIDDE-FENWAL,
                                                             NOTICE OF REMOVAL
INC.; KIDDE PLC, INC.; CHUBB FIRE, LTD.; UTC
FIRE & SECURITY AMERICAS CORPORATION,
                                                             JURY TRIAL DEMANDED
INC.; CARRIER GLOBAL CORPORATION;
RAYTHEON TECHNOLOGIES CORPORATION (f/k/a
United Technologies Corporation); NATIONAL FOAM,
INC.; BUCKEYE FIRE EQUIPMENT COMPANY;
ARKEMA, INC.; BASF CORPORATION;
CHEMDESIGN PRODUCTS, INC.; CLARIANT
CORPORATION; CHEMICALS INCORPORATED;
NATION FORD CHEMICAL COMPANY; AGC INC.
(f/k/a Asahi Glass Co., Ltd.); AGC CHEMICALS
AMERICAS INC.; DEEPWATER CHEMICALS, INC.;
DYNAX CORPORATION; ARCHROMA
MANAGEMENT, LLC; ARCHROMA U.S., INC.; AND
JOHN DOE DEFENDANTS 1-49,

                     Defendants.

       Defendants Tyco Fire Products LP and Chemguard, Inc. (“Tyco and Chemguard”), by and

through undersigned counsel, hereby give notice of the removal of this action, pursuant to 28

U.S.C. §§ 1442(a)(1) and 1446, from the Court of Common Pleas of Delaware County,

Pennsylvania, to the United States District Court for the Eastern District of Pennsylvania. As

                                              1
            Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 2 of 67




grounds for removal, Tyco and Chemguard allege as follows on personal knowledge as to their

own conduct and status and on information and belief as to all other matters:

                                 PRELIMINARY STATEMENT

       1.       Plaintiffs the Commonwealth of Pennsylvania, acting by and through Delaware

County District Attorney Jack Stollsteimer, Delaware County, and Primos-Secane-Westbrook

Park Fire Company #5 of Upper Darby Pennsylvania, Inc. seek to hold Tyco and Chemguard and

certain other Defendants liable based on their alleged conduct in designing, manufacturing, and/or

selling aqueous film-forming foams (“AFFF”) at or near their property, which allegedly

contaminated their properties.

       2.       A “Part 139” civilian airport—the Philadelphia International Airport1 in Phila-

delphia, Pennsylvania (“the Airport”)—is a plausible source of the AFFF that has allegedly caused

Plaintiffs’ injuries. Part 139 airports are required by law to stock and use AFFF manufactured by

a select group of suppliers (including Tyco and Chemguard) whose products appear on the

Department of Defense (“DoD”) Qualified Products List for sale to the United States military and

others in accordance with the military’s rigorous specifications (“MilSpec AFFF”). Under the

federal “government contractor” defense recognized in Boyle v. United Technologies Corp., 487

U.S. 500 (1988), Tyco and Chemguard are immune to tort liability for their design and manufacture

of MilSpec AFFF and their provision of warnings for the product. Under the federal officer

removal statute, 28 U.S.C. § 1442, Tyco and Chemguard are entitled to remove this action in order

to have their federal defense adjudicated in a federal forum. See Papp v. Fore-Kast Sales Co., 842

F.3d 805, 810–15 (3d Cir. 2016) (alterations in original). Such removal “fulfills the federal officer



       1
          See FAA Part 139 Airport Certification Status List (last updated Apr. 27, 2021), available
at https://www.faa.gov/airports/airport_safety/part139_cert/.

                                                 2
            Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 3 of 67




removal statute’s purpose of protecting persons who, through contractual relationships with the

Government, perform jobs that the Government otherwise would have performed.” Isaacson v.

Dow Chem. Co., 517 F.3d 129, 133 (2d Cir. 2008).

                                        BACKGROUND

       3.       This action was filed on May 17, 2021, in the Court of Common Pleas of Delaware

County, Pennsylvania, bearing Docket No. CV-2021-004523 (Ex. A, Complaint). Venue is proper

in this Court pursuant to 28 U.S.C. §§ 118(a) and 1441(a) because the Court of Common Pleas of

Delaware County, Pennsylvania, is located within the Eastern District of Pennsylvania.

       4.       Tyco and Chemguard accepted service of the Complaint on June 1, 2021. Tyco

and Chemguard are aware of no other proceedings before the Court of Common Pleas of Delaware

County, Pennsylvania, in this matter.

       5.       Tyco and Chemguard are not required to notify or obtain the consent of any other

Defendant in this action in order to remove Plaintiffs’ action as a whole under § 1442(a)(1). See,

e.g., Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006); Linden v. Chase

Manhattan Corp., No. 99 Civ. 3970(LLS), 1999 WL 518836, at *1 (S.D.N.Y. July 21, 1999);

Torres v. CBS News, 854 F. Supp. 245, 246 n.2 (S.D.N.Y. 1994).

       6.       Plaintiffs generally allege that Defendants, including Tyco and Chemguard, have

designed, manufactured, marketed, distributed, and/or sold AFFF products and/or fluorinated

surfactants used therein, which contain PFAS, including PFOS, PFOA, and/or their precursors.

(Ex. A, Compl. ¶¶ 9–13, 37). Plaintiffs allege that these AFFF products were released, used,

stored, and/or disposed of at or near their properties. (Id. ¶¶ 14, 59, 72, 88). They further allege

that Defendants’ products resulted in PFOA, PFOS, and/or their precursors migrating into




                                                 3
            Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 4 of 67




groundwater and the ensuing contamination of the surface water, soil, sediment, and groundwater

of their properties. (Id. ¶¶ 14–18, 43–45, 59–60, 62–64).

       7.       Plaintiffs assert claims for strict liability for a design defect and/or defective

product (id. ¶¶ 65–82), strict liability for failure to warn (id. ¶¶ 83–94), nuisance (id. ¶¶ 95–103),

trespass (id. ¶¶ 104–12), negligence (id. ¶¶ 113–21), civil conspiracy (id. ¶¶ 122–27), fraudulent

transfer (id. ¶¶ 128–38), and violations to Pennsylvania’s Unfair Trade Practices and Consumer

Protection Law (id. ¶¶ 139–59).

       8.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiffs and a copy is being filed with the Clerk of the Court of Common Pleas

of Delaware County, Pennsylvania.

       9.       By filing a Notice of Removal in this matter, Tyco and Chemguard do not waive

the rights of any Defendant to object to service of process, the sufficiency of process, jurisdiction

over the person, or venue; and Tyco and Chemguard specifically reserve the rights of all

Defendants to assert any defenses and/or objections to which they may be entitled.

       10.      Tyco and Chemguard reserve the right to amend or supplement this Notice of

Removal.

                     REMOVAL IS PROPER UNDER THE FEDERAL
                     OFFICER REMOVAL STATUTE, 28 U.S.C. § 1442

       11.      Removal here is proper under the federal officer removal statutes, 28 U.S.C. §

1442(a)(1), which provides for removal of an action relating to a defendant’s acts undertaken at

the direction of a federal officer. Removal is appropriate under this provision where the removing

defendant establishes that: (a) it is a “person” within the meaning of the statute; (b) it acted under

federal authority; (c) plaintiff’s claims are “for[] or relating to” the defendant’s actions taken

pursuant to a federal officer’s directions; and (d) it can assert a “colorable” federal defense. Papp,

                                                  4
            Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 5 of 67




842 F.3d at 812; cf. Mesa v. California, 489 U.S. 121, 124–25, 129–31, 133–35 (1989); Cuomo v.

Crane Co., 771 F.3d 113, 115 (2d Cir. 2014); Isaacson, 517 F.3d at 135; Durham, 445 F.3d at

1251.

        12.     Removal rights under the federal officer removal statute are much broader than

under the general removal statute, 28 U.S.C. § 1441. Suits against defendants acting on behalf of

federal officers “may be removed despite the nonfederal cast of the complaint; the federal-question

element is met if the defense depends on federal law.” Jefferson County v. Acker, 527 U.S. 423,

431 (1999). This is because § 1442 protects “the government’s need to provide a federal forum

for its officers and those who are ‘acting under’ a federal office.” Albrecht v. A.O. Smith Water

Prods., No. 11 Civ. 5990(BSJ), 2011 WL 5109532, at *3 (S.D.N.Y. Oct. 21, 2011) (citation

omitted).     This important federal policy “should not be frustrated by a narrow, grudging

interpretation of [§] 1442(a)(1).” Willingham v. Morgan, 395 U.S. 402, 407 (1969); see Durham,

445 F.3d at 1252. To the contrary, § 1442 as a whole must be “liberally construe[d]” in favor of

removal. Papp, 842 F.3d at 812 (alterations in original) (internal quotation marks omitted).

        13.     All requirements for removal under § 1442(a)(1) are satisfied where, as here, the

notice of removal alleges that the plaintiff’s injuries are caused at least in part by MilSpec AFFF.

See, e.g., Nessel v. Chemguard, Inc., No. 1:20-cv-1080, 2021 WL 744683, at *3 (W.D. Mich. Jan.

6, 2021) (denying motion to remand in AFFF case against Tyco and Chemguard and other

manufacturers and holding that, notwithstanding plaintiffs’ assertion “that they do not seek

resolution of any claims related to MilSpec AFFF[,] . . . . Plaintiffs cannot decide what defense

Defendants might present”); Ayo v. 3M Co., No. 18-CV-0373(JS)(AYS), 2018 WL 4781145

(E.D.N.Y. Sept. 30, 2018) (denying motion to remand and finding that federal officer removal was

proper in a lawsuit against Tyco and Chemguard and other AFFF manufacturers). The court



                                                 5
           Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 6 of 67




overseeing the In re Aqueous Film-Forming Foams Products Liability Litigation multi-district

litigation has also found on multiple occasions that removal under § 1442 is proper where the

notice of removal alleges that plaintiffs’ injuries are caused, at least in part, by MilSpec AFFF.

See Order, In re AFFF Prods. Liab. Litig., MDL No. 2:18-mn-2873-RMG, ECF No. 103 (D.S.C.

May 24, 2019) (“MDL Order 1”), at 3–6; Order, In re AFFF Prods. Liab. Litig., MDL No. 2:18-

mn-2873-RMG, ECF No. 320 (D.S.C. Sept. 27, 2019) (“MDL Order 2”), at 3–5; Order, In re

AFFF Prods. Liab. Litig., MDL No. 2:18-mn-2873-RMG, ECF No. 325 (D.S.C. Oct. 1, 2019)

(“MDL Order 3”), at 3–6. Given its experience with the claims and defenses in AFFF litigation,

the MDL Court’s holdings clearly demonstrate that this case, too, has been properly removed to

federal court.2

A.     MilSpec AFFF

       14.        Since the 1960s, the United States military has used MilSpec AFFF on military

bases, airfields, and Navy ships—settings where fuel fires are inevitable and potentially

devastating—to train its personnel, put out fires, save lives, and protect property. Indeed, the

United States Naval Research Laboratory developed AFFF in response to catastrophic fires aboard

the aircraft carriers USS Forrestal in 1967 and USS Enterprise in 1969.3 Decades later, the Naval

Research Laboratory described the development of AFFF as “one of the most far-reaching benefits

to worldwide aviation safety.”4



       2
       Following removal, Tyco and Chemguard intend to designate this action for transfer to
the MDL.
       3
          See Press Release 71-09r, U.S. Naval Research Lab., Navy Researchers Apply Science
to Fire Fighting (Oct. 23, 2009), https://tinyurl.com/y2jq4q4w.
       4
          U.S. Navy, NRL/MR/1001-06-8951, The U.S. Naval Research Laboratory (1923–2005):
Fulfilling the Roosevelts’ Vision for American Naval Power 37 (2006) (“Fulfilling the Roosevelts’
Vision”), https://permanent.fdlp.gov/gpo125428/roosevelts.pdf.

                                                6
           Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 7 of 67




       15.       The manufacture and sale of MilSpec AFFF is governed by rigorous military

specifications created and administered by Naval Sea Systems Command.                 The applicable

specification, Mil-F-24385, was first promulgated in 1969, and has been revised a number of times

since then.5 All MilSpec AFFF products must be qualified for listing on the applicable Qualified

Products List prior to military procurement. Prior to such listing, a manufacturer’s products are

examined, tested, and approved to be in conformance with specification requirements.6 The

MilSpec designates Naval Sea Systems Command as the agency responsible for applying these

criteria and determining whether AFFF products satisfy the MilSpec’s requirements. After a

product is added to the Qualified Products List, “[c]riteria for retention of qualification are applied

on a periodic basis to ensure continued integrity of the qualification status.”7 Naval Sea Systems

Command reserves the right to perform any of the quality assurance inspections set forth in the

specification where such inspections are deemed necessary to ensure supplies and services

conform to prescribed requirements.

       16.       From its inception until very recently, the MilSpec included the express

requirement that MilSpec AFFF contain “fluorocarbon surfactants.” All fluorocarbon surfactants

are PFAS, and that category includes PFOA, PFOS, and their chemical precursors—the very

compounds at issue in the Complaint here. This requirement has been in force for virtually the

entire time period at issue in the Complaint.         In 2019 the MilSpec removed the modifier

“fluorocarbon” from “surfactants,” but it expressly states that “the DoD intends to acquire and use



       5
          The 1969 MilSpec and all its revisions and amendments through April 2020 are available
at https://tinyurl.com/yxwotjpg.
       6
            Dep’t of Defense SD-6, Provisions Governing Qualification 1 (Feb. 2014),
https://tinyurl.com/y5asm5bw.
       7
           Id.

                                                  7
            Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 8 of 67




AFFF with the lowest demonstrable concentrations of . . . PFOS and PFOA” “[i]n the short term.”

PFOA or PFOS are unavoidably present at some concentrations in fluorocarbon surfactants, and

the current MilSpec expressly contemplates that AFFF formulations will contain PFOA and PFOS

(subject to recently imposed limits).

       17.        So-called “Part 139” airports are those serving scheduled passenger flights by nine

passenger (or larger) aircraft or unscheduled passenger flights by 31 passenger (or larger) aircraft.

See 14 C.F.R. § 139.1 (2019). The federal government requires Part 139 airports to use MilSpec

AFFF. On July 8, 2004, the FAA issued Advisory Circular 150/5210-6D, which stated that “AFFF

agents [used by Part 139 airports] must meet the requirements of Mil-F-24385F.”8 Although the

preamble indicated that the circular was for guidance only, on February 8, 2006, the FAA issued

a CertAlert clarifying that the MilSpec AFFF requirement was, in fact, mandatory and that “[a]ny

AFFF purchased after July 1, 2006 by an airport operator certified under Part 139 must meet [Mil-

F-24385F].”9 The FAA explained:

       There are several reasons for this requirement. First of all, AFFF has to be
       compatible when mixed. AFFF manufactured by different manufacturers, although
       meeting the UL 162 standard, may not be compatible. AFFF meeting the Military
       Specification will always be compatible with other Military Specification AFFF no
       matter the manufacturer. Second, AFFF meeting the military specification requires
       less agent than AFFF meeting UL 162 to extinguish the same size fire. Finally, the
       requirement to use Mil Spec is in concert with the National Fire Protection
       Association National Fire Code 403, paragraph 5.1.2.1.10

       18.        On September 1, 2016, the FAA issued a superseding CertAlert, which reiterated

that “Airport operators must ensure any AFFF purchased after July 1, 2006, meets Mil-Spec




       8
           See Advisory Circular 150/5210-6D at 4, Chapter 6, https://tinyurl.com/yxpk87ky.
       9
        See DOT/FAA/TC-14/22, Impact of Alternative Fuels Present in Airports on Aircraft
Rescue and Firefighting Response at 25-26 (Aug. 2014), https://tinyurl.com/rt35dgp.
       10
            Id.

                                                   8
             Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 9 of 67




standards.”11 Thus, from July 1, 2006 to present, airport operators holding an FAA Airport

Operating Certificate have been required to purchase MilSpec AFFF for use.

        19.      Plaintiffs allege that the purported contamination of their properties—the Delaware

County Emergency Services Training Center (“DelCo Training Center”) and Primos Station—is

“a result of the use of Defendants’ Fluorosurfactant Products for their intended purpose.” (Ex. A,

Compl. ¶ 15; see also id. ¶¶ 5–8, 14). Plaintiffs add that AFFF is generally “used to control and

extinguish Class B fuel fires and is used at sites such as military bases, airport, petroleum

refineries, and fire training centers.” (Id. ¶ 12).

        20.      The Airport—a federally-regulated Part 139 airport12 that is required to stock and

use MilSpec AFFF—is a plausible source of the alleged PFAS contamination that gives rise to

Plaintiffs’ claims. MilSpec AFFF has been used and released into the environment at the Airport

since at least 2006.

        21.      One of the allegedly contaminated sites at issue in this case—DelCo Training

Center—is located in close proximity to the Airport; they are only separated by Darby Creek.

Plaintiff Primos-Secane-Westbrook Park Fire Company #5 of Upper Darby Pennsylvania, Inc. is

located approximately six miles from the Airport.

B.      All the Requirements of 28 U.S.C. § 1442(a)(1) Are Satisfied

                 1.     The “Person” Requirement Is Satisfied

        22.      The first requirement for removal under the federal officer removal statute is

satisfied here because Tyco and Chemguard (corporations) are “persons” under the statute. For



        11
         Federal Aviation Administration, Cert Alert No. 16-05: Update on Mil-Spec Aqueous
Film Forming Foam (AFFF) at 2 (Sept. 1, 2016), https://tinyurl.com/ya5pvbkh.
        12
           See FAA Part 139 Airport Certification Status List (last updated Apr. 27, 2021), available
at https://www.faa.gov/airports/airport_safety/part139_cert/.

                                                      9
         Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 10 of 67




purposes of § 1442(a)(1), the term “person” includes “corporations, companies, associations,

firms, [and] partnerships.” Papp, 842 F.3d at 812 (quoting 1 U.S.C. § 1); accord Bennett, 607

F.3d at 1085; Isaacson, 517 F.3d at 135–36.

                 2.      The “Acting Under” Requirement Is Satisfied

       23.       The second requirement (“acting under” a federal officer) is satisfied when an entity

assists or helps carry out, the duties or tasks of a federal officer. Papp, 842 F.3d at 812. “The

words ‘acting under’ are to be interpreted broadly . . . .” Isaacson, 517 F.3d at 136 (citation

omitted). Federal courts “have explicitly rejected the notion that a defendant could only be ‘acting

under’ a federal officer if the complained of conduct was done at the specific behest of the federal

officer or agency.” Papp, 842 F.3d at 813.

       24.       The requirement of “acting under” federal office is met here because Plaintiffs’

claims, at least in part, challenge Tyco and Chemguard’s alleged conduct in providing vital

products “that, in the absence of Defendants, the Government would have had to produce itself.”

Isaacson, 517 F.3d at 137. MilSpec AFFF is a mission-critical military and aviation safety product

that, without the support of private contractors, the government would have to produce for itself.

See Ayo, 2018 WL 4781145, at *9 (describing MilSpec AFFF as a “mission-critical” and “life-

saving product” used by all branches of the U.S. armed forces and NATO members (internal

quotation marks omitted)); cf. Isaacson, 517 F.3d at 137. The Naval Research Laboratory states

that, “[a]lthough [it] was responsible for the original concepts and formulations, it was necessary

to elicit the aid of the chemical industry to synthesize the fluorinated intermediates and agents to

achieve improvements in formulations.”13 Accordingly, the military has long depended upon

outside contractors like Tyco and Chemguard to develop and supply AFFF. See Chemguard, 2021


       13
            Fulfilling the Roosevelts’ Vision, supra n.3, at 37.

                                                  10
         Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 11 of 67




WL 744683, at *3 (holding that Tyco and Chemguard and other AFFF manufacturers were “acting

under” a federal officer in connection with the manufacture and sale of MilSpec AFFF); Ayo, 2018

WL 4781145, at *8–9 (same); see also MDL Order 1, at 3–6 (finding that the “acting under”

requirement was satisfied because defendant demonstrated that it was manufacturing AFFF under

the guidance of the U.S. military); MDL Order 2, at 3–5 (same for AFFF used at Part 139 airport);

MDL Order 3, at 3–6 (same). If Tyco and Chemguard and other manufacturers did not provide

MilSpec AFFF for use at military bases and Part 139 airports, the government would have to

manufacture and supply the product itself.

       25.       In designing, manufacturing and supplying the MilSpec AFFF at issue, Tyco and

Chemguard acted under the direction and control of one or more federal officers. Specifically,

Tyco and Chemguard acted in accordance with detailed specifications, promulgated by Naval Sea

Systems Command, that govern AFFF formulation, performance, testing, storage, inspection,

packaging, and labeling. Further, the AFFF products in question were subject to various tests by

the United States Navy before and after being approved for use by the military and for inclusion

on the Qualified Products List maintained by the DoD.14

                 3.     The “For or Relating to” Requirement Is Satisfied

       26.       The third requirement, that plaintiff’s claims be “for or relating to” defendant’s

actions taken “under color of federal office,” requires only that there be some connection between

the claims and defendant’s actions under color of federal office. Papp, 842 F.3d at 812–13. This

requirement, sometimes termed the “causation” requirement, erects a low hurdle. Isaacson, 517

F.3d at 137.15 The requirement is satisfied if the defendant establishes that an act that allegedly


       14
            See Dep’t of Defense, SD-6, supra n.5, at 1.
       15
          The “acting under” and “under color of” prongs overlap. Both “are satisfied if the actions
subject to suit resulted directly from government specifications or direction.” Albrecht, 2011 WL
                                                 11
         Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 12 of 67




caused or contributed to the plaintiff’s injury occurred while the defendant was performing its

official duties. Isaacson, 517 F.3d at 137–38.

       27.     Here, the Plaintiffs’ claims arise at least in part from Tyco and Chemguard’s

production and sale of AFFF manufactured to military specifications for use at Part 139 airports.

Plaintiffs allege that the use of PFAS in AFFF is the source of its injuries. Tyco and Chemguard

contend that the use of such chemicals in MilSpec AFFF was required by military specifications.

The conflict is apparent: MilSpec AFFF was developed by Tyco, Chemguard, and other

manufacturers to meet specifications established by the DoD. Military installations and Part 139

airports are required to employ MilSpec AFFF. The design choices Plaintiffs are attempting to

impose via state tort law would create a conflict in which Tyco and Chemguard could not comply

with both the MilSpec and the purported state-prescribed duty of care. See Boyle, 487 U.S. at 509;

see also Ayo, 2018 WL 4781145, at *9 (“[T]here is evidence of a ‘casual connection’ between the

use of PFCs in AFFF and the design and manufacture of AFFF for the government.”); MDL Order

1, at 5–6 (“Here, [Plaintiff]’s claims arise out of use of AFFF products that it claims Tyco

manufactured and sold, and for which the U.S. military imposes MilSpec standards. The Court . .

. finds that the causation element of federal officer removal is satisfied here.”); MDL Order 2, at

5 (finding the causation element of federal officer removal satisfied where Tyco and Chemguard’s

AFFF products, “for which the military imposes MilSpec standards,” were used at several Part 139

airports); MDL Order 3, at 5–6 (same as to MilSpec AFFF used at a single airport).

       28.     Here, Plaintiffs’ purported injuries arise at least in part from MilSpec AFFF. The

causal connection between Plaintiffs’ alleged injuries and Tyco and Chemguard’s actions under

color of federal office is clear. It is irrelevant that the Plaintiffs do not expressly contend that it



5109532, at *5.

                                                  12
         Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 13 of 67




has been injured by MilSpec AFFF.          Courts “credit Defendants’ theory of the case when

determining whether [the] causal connection exists.”         Isaacson, 517 F.3d at 137; see also

Chemguard, 2021 WL 744683, at *3 (noting that “Plaintiffs cannot decide what defense

Defendants might present”).

               4.      The “Colorable Federal Defense” Requirement Is Satisfied

       29.     The fourth requirement (“colorable federal defense”) is satisfied by Tyco and

Chemguard’s assertion of the government contractor defense.

       30.     At the removal stage, a defendant need only show that its government contractor

defense is colorable; that is, “that the defense was ‘legitimate and [could] reasonably be asserted,

given the facts presented and the current law.’” Papp, 842 F.3d at 815 (alteration in original)

(citation omitted). “A defendant ‘need not win his case before he can have it removed.’” Id.

(quoting Willingham, 395 U.S. at 407); see also Isaacson, 517 F.3d at 139 (“To be ‘colorable,’ the

defense need not be ‘clearly sustainable,’ as the purpose of the statute is to secure that the validity

of the defense will be tried in federal court.” (citation omitted)). At the removal stage, the inquiry

“is purely jurisdictional, and neither the parties nor the district courts should be required to engage

in fact-intensive motion practice, pre-discovery, to determine the threshold jurisdictional issue.”

Cuomo, 771 F.3d at 116.16 Moreover, “this inquiry is undertaken whilst viewing the facts in the

light most favorable to Defendants.” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770, 783–

84 (E.D. Pa. 2010). “Precisely in those cases where a plaintiff challenges the factual sufficiency

of the defendant’s defense, the defendant should ‘have the opportunity to present [his] version of



       16
           See also Kraus v. Alcatel-Lucent, No. 18-2119, 2018 WL 3585088, at *2 (E.D. Pa. July
25, 2018) (“A court does not ‘determine credibility, weigh the quantum of evidence or discredit
the source of the defense’ at this stage. Instead, [the court] only determine[s] whether there are
sufficient facts alleged to raise a colorable defense.” (internal citation omitted)).

                                                  13
         Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 14 of 67




the facts to a federal, not a state, court.’” Cuomo, 771 F.3d at 116 (alteration in original) (citation

omitted).

       31.     Under the government contractor defense, the defendant is not liable for the design,

manufacture, or warnings of equipment or supplies “when (1) the United States approved

reasonably precise specifications; (2) the equipment conformed to those specifications; and (3) the

supplier warned the United States about the dangers in the use of the equipment that were known

to the supplier but not to the United States.” Boyle, 487 U.S. at 512.

       32.     Tyco and Chemguard have satisfied these elements for purposes of removal. As

discussed above, Naval Sea Systems Command approved reasonably precise specifications,

governing MilSpec AFFF formulation, performance, testing, storage, inspection, packaging, and

labeling. Tyco and Chemguard’s products appeared on the DoD Qualified Products List, which

could have happened only if Naval Sea Systems Command had first determined that they

conformed to the MilSpec. See Ayo, 2018 WL 4781145, at *13 (“[T]here is colorable evidence

that Manufacturing Defendants’ Mil-Spec AFFF is not a stock product and that the government

approved reasonably precise specifications requiring them to use PFCs, including PFOS and

PFOA, in their products.”); see also id. (“There is also colorable evidence . . . that Manufacturing

Defendants’ AFFF products conformed to the government’s reasonably precise specifications.”);

MDL Order 1, at 5 (finding defendant demonstrated a colorable defense “where it contends that

its AFFF products were manufactured according to the U.S. military’s MilSpec specifications”);

MDL Order 2, at 4 (same, as to Tyco and Chemguard); MDL Order 3, at 5 (same); see also

Chemguard, 2021 WL 744683, at *4.

       33.     Moreover, the government was sufficiently informed regarding alleged product-

related “dangers,” Boyle, 487 U.S. at 512, to exercise its discretionary authority in specifying and



                                                  14
        Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 15 of 67




procuring MilSpec AFFF. The military specifications have long included testing protocols and

requirements for toxicity, chemical oxygen, and biological demand. Indeed, it is clear that the

United States has long understood that AFFF contains PFAS and may contain or break down into

PFOS and/or PFOA; that AFFF constituents can migrate through the soil and potentially reach

groundwater; and that it has been reported that this may raise environmental or human health

issues.17 For example, as early as October 1980, a report supported by the U.S. Navy Civil

Engineering Laboratory, U.S. Air Force Engineering Service Center, and the U.S. Army Medical

Research and Development Command stated that AFFF contained fluorocarbons and that “[a]ll of

the constituents resulting from fire fighting exercises are considered to have adverse effects

environmentally.”18 By no later than 2001, DoD was aware of data purportedly showing PFAS

compounds in MilSpec AFFF to be “toxic” and “persistent.”            In 2002, the United States

Environmental Protection Agency issued a draft hazard assessment for PFOA, which reviewed in

detail, among other data, human epidemiological studies and animal toxicology studies pertaining

to alleged associations between PFOA and cancer. More recently, in a November 2017 report to

Congress, the DoD acknowledged the concerns raised by the EPA regarding PFOS and PFOA.

Nonetheless, it still described AFFF containing PFOS or PFOA as a “mission critical product [that]

saves lives and protects assets by quickly extinguishing petroleum-based fires.”19 Indeed, Naval

Sea Systems Command continues to require that MilSpec AFFF contain “surfactants,” and



       17
        See, e.g., EPA, Revised Draft Hazard Assessment of Perfluorooctanoic Acid and Its Salts
1–6 (Nov. 4, 2002) (excerpt).
       18
           See Edward S. K. Chian et al., Membrane Treatment of Aqueous Film Forming Foam
(AFFF) Wastes for Recovery of Its Active Ingredients 1 (Oct. 1980),
https://apps.dtic.mil/dtic/tr/fulltext/u2/a136612.pdf.
       19
         Dep’t of Defense, Aqueous Film Forming Foam Report to Congress 1–2 (Oct. 2017)
(pub. Nov. 3, 2017), https://tinyurl.com/wshcww4.

                                               15
        Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 16 of 67




recognizes that PFAS, including PFOS and PFOA, will be present (subject to recently imposed

limits for PFOS and PFOA) in AFFF formulations.20 See Ayo, 2018 WL 4781145, at *12 (“That

the DoD knows of the alleged risks of PFC-based AFFF products but continues to purchase them

supports the position that the government approved reasonably precise specifications for the

claimed defective design.”); MDL Order 1, at 5 (“As to whether [defendant] adequately informed

the U.S. military of dangers associated with its AFFF products of which the military was not

already aware, [defendant] points to materials such as a November 2017 Department of Defense

report to Congress, in which the agency acknowledged the [EPA]’s stated concerns with

PFOS/PFOA in drinking water . . . .”).

       34.     At minimum, these facts constitute colorable evidence that Naval Sea Systems

Command “made a discretionary determination” regarding the formulation of MilSpec AFFF after

weighing the fire-suppression benefits against the alleged risks. See Twinam v. Dow Chem. Co.

(In re “Agent Orange” Prod. Liab. Litig.), 517 F.3d 76, 90 (2d Cir. 2008); see also Albrecht, 2011

WL 5109532, at *5 (“A defendant is not required to warn the government where ‘the government

knew as much or more than the defendant contractor about the hazards of the product.’” (citation

omitted)). Where, as here, the government has exercised “discretionary authority over areas of

significant federal interest such as military procurement,” the government contractor defense

applies. In re “Agent Orange” Prod. Liab. Litig., 517 F.3d at 89–90; see also Ayo, 2018 WL

4781145, at *13.




       20
            See MIL-PRF-24385F(SH), Amendment 4, § 6.6 & Tables I, III (2020),
https://quicksearch.dla.mil/qsDocDetails.aspx?ident_number=17270; see also David Vergun,
DOD Officials Discuss Fire-Fighting Foam Replacement, Remediation Efforts (Sept. 16, 2020),
https://tinyurl.com/ty5ku8hp.

                                               16
        Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 17 of 67




       35.    Tyco and Chemguard’s use of PFAS in MilSpec AFFF was required by military

specifications. By seeking to impose tort liability on Tyco and/or Chemguard for alleged injuries

to Plaintiffs that were caused in whole or in part by Tyco and Chemguard’s compliance with

military specifications, Plaintiffs are attempting to use state tort law to attack design choices

dictated by the military. The government contractor defense precludes such an attack. See Boyle,

487 U.S. at 509.

       WHEREFORE, Tyco and Chemguard hereby remove this action from the Court of

Common Pleas of Delaware County, Pennsylvania, to this Court.

        RESPECTFULLY SUBMITTED this 18th day of June, 2021.




                                               17
         Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 18 of 67




                                        ARCHER & GREINER,
                                        A professional Corporation
                                        Three Logan Square
                                        1717 Arch Street, Suite 3500
                                        Philadelphia, PA 19103

                                        By: /s/ Kerri E. Chewning
                                        KERRI E. CHEWNING
                                        kchewning@archerlaw.com

                                            Counsel for Tyco Fire Products LP and
                                            Chemguard, Inc.

221427799v1




                                       18
Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 19 of 67




                    EXHIBIT A
                Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 20 of 67

    Supreme Court of Pennsylvania
                                                                                                                     l•
              Court of Corn mon Pleas                                   For Prothonotary Use Only4
                                                                                                           ,
                   Civil Cover Sheet                                    Docket No:
                                                                                                        / ,'
                                                                                                               1 i'' / ,
                                                                                                                       I   „.
                     Delaware                   County
                                                                        Cl- 9D
      The information collected on this form is used solely for court administration purp'oses... This form does not
      supplement or replace the fling and service ofpleadings or other papers as required by law or rules of court.
    Commencement of Action:
       Complaint           II Writ of Summons                     U Petition
S    U Transfer from Another Jurisdiction                         U Declaration of Taking
E
    Lead Plaintiff's Name:                                               Lead Defendant's Name:
C    Comm of Pa acting through DelCo DA Jack Stollsteimer                 3M Company
T
                                                                           Dollar Amount Requested:             D U within arbitration limits
I   Are money damages requested?                Yes           No                 (check one)                    D outside arbitration limits

N    Is this a Class Action Suit?             >r Yes      Ei No             Is this an MDJ Appeal?                         01 Yes   l   No

         Name of Plaintiff/Appellant's Attorney: Jerry R. DeSiderato, Esquire
                           Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

    Nature of the Case:       Place an "X" to the left of the ONE case category that most accurately describes your
                              PRIMARY CASE. If you are making more than one type of claim, check the one that
                              you consider most important.

    TORT (do not include Mass Tort)            CONTRACT (do not include Judgments)                CIVIL APPEALS
     El Intentional                             O Buyer Plaintiff                                  Administrative Agencies
     El Malicious Prosecution                   1:1 Debt Collection: Credit Card                   n Board of Assessment
     El Motor Vehicle                           O Debt Collection: Other                           ❑ Board of Elections
     El Nuisance                                                                                   01 1 Dept. of Transportation
     ▪ Premises Liability                                                                          Ul Statutory Appeal: Other
S    Ej Product Liability (does not include      El Employment Dispute:
        mass tort)
E    El Slander/Libel/ Defamation                      Discrimination
C       Other:                                   Ei Employment Dispute: Other                       El Zoning Board
        Unfair Trade Practices and                                                                  El Other:
T       Consumer Protection Law
I                                                El Other:
    MASS TORT
0    O Asbestos
N    O Tobacco
     El Toxic Tort - DES
     O Toxic Tort - Implant                    REAL PROPERTY                                      MISCELLANEOUS
     El Toxic Waste                              El Ejectment                                      O Common Law/Statutory Arbitration
     O Other:                                    El Eminent Domain/Condemnation                    El Declaratory Judgment
B                                                El Ground Rent
                                                 El Landlord/Tenant Dispute
                                                 Ei Mortgage Foreclosure: Residential
                                                                                                    8 Mandamus
                                                                                                      Non-Domestic Relations
                                                                                                      Restraining Order
    PROFESSIONAL LIABLITY                        El Mortgage Foreclosure: Commercial               El Quo Warrant°
     O Dental                                    E] Partition                                      CI Replevin
     0 Legal                                     Ei Quiet Title                                    0 Other:
     O Medical                                   ci Other:
     O Other Professional:



                                                                                                                                Updated 1/1/2011
        Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 21 of 67




                                                  NOTICE
Pennsylvania Rule of Civil Procedure 205.5. (Cover Sheet) provides, in part:

        Rule 205.5.        Cover Sheet

        (a)(1) This rule shall apply to all actions governed by the rules of civil procedure except

the following:

                 (i)       actions pursuant to the Protection from Abuse Act, Rules 1901 et seq.

                 (ii)      actions for support, Rules 1910.1 et seq.

                 (iii)     actions for custody, partial custody and visitation of minor children, Rules

        1915.1 et seq.

                 (iv)      actions for divorce or annulment of marriage, Rules 1920.1 et seq.

                 (v)       actions in domestic relations generally, including paternity actions, Rules

        1930.1 et seq.

                 (vi)      voluntary mediation in custody actions, Rules 1940.1 et seq.

       (2)       At the commencement of any action, the party initiating the action shall complete

the cover sheet set forth in subdivision (e) and file it with the prothonotary.

       (b)       The prothonotary shall not accept a filing commencing an action without a

completed cover sheet.

       (c)       The prothonotary shall assist a party appearing pro se in the completion of the form.

       (d)       A judicial district which has implemented an electronic filing system pursuant to

Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9 shall be exempt from the

provisions of this rule.

       (e)       The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural

Rules Committee, shall design and publish the cover sheet. The latest version of the form shall be

published on the website of the Administrative Office of Pennsylvania Courts at www.pacourts.us.
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 22 of 67




                     IN THE COURT OF COMMON PLEAS
                   OF DELAWARE COUNTY, PENNSYLVANIA

COMMONWEALTH        OF    PENNSYLVANIA,
ACTING BY AND THROUGH DELAWARE                  CIVIL ACTION
COUNTY    DISTRICT     ATTORNEY   JACK          No.:
STOLLSTEIMER; DELAWARE COUNTY; and
PRIMOS-SECANE-WESTBROOK PARK FIRE
COMPANY     #5   OF      UPPER   DARBY          COMPLAINT IN CIVIL ACTION
PENNSYLVANIA, INC.,

               Plaintiffs,

      v.


3M COMPANY (f/k/a Minnesota Mining and
Manufacturing Co.); E. I. DUPONT DE NEMOURS
AND COMPANY; THE CHEMOURS COMPANY;
THE CHEMOURS COMPANY FC, LLC; DUPONT
DE     NEMOURS,        INC.;  CORTEVA,  INC.;
CHEMGUARD, INC.; TYCO FIRE PRODUCTS LP
(successor-in-interest to The Ansul Company);
KIDDE-FENWAL, INC.; KIDDE PLC, INC.;
CHUBB FIRE, LTD.; UTC FIRE & SECURITY
AMERICAS CORPORATION, INC.; CARRIER
GLOBAL           CORPORATION;      RAYTHEON
TECHNOLOGIES CORPORATION (f/k/a United
Technologies Corporation); NATIONAL FOAM,
INC.; BUCKEYE FIRE EQUIPMENT COMPANY;
ARKEMA,         INC.;    BASF   CORPORATION;
CHEMDESIGN PRODUCTS, INC.; CLARIANT
CORPORATION; CHEMICALS INCORPORATED;
NATION FORD CHEMICAL COMPANY; AGC
INC. (f/k/a Asahi Glass Co., Ltd.); AGC
CHEMICALS AMERICAS INC.; DEEPWATER
CHEMICALS, INC.; DYNAX CORPORATION;
ARCHROMA MANAGEMENT, LLC; ARCHROMA
U.S., INC.; AND JOHN DOE DEFENDANTS 1-49,

               Defendants.




122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 23 of 67




                                                    NOTICE

                         NOTICE                                                           AVISO
          You have been sued in court. If you wish to                    Le han demandado a Usted en la corte. Si
defend against the claims set forth in the following            Usted quiere defenderse ante las demandas expuestas en
pages, you must take action within twenty (20) days             las paginas siguientes, Usted tiene viente (20) dias de
after this complaint and notice are served, by entering a       plazo a partir de la fecha de la demanda y la
written appearance personally or by attorney and filing         notificacion. Hace falta asentar un comparencia escrita
in writing with the court your defenses or objections to        en persona o con un abogado y entregar a la corte en
the claims set forth against you. You are warned that if        forma escrita sus defenses u objeciones a la demandas en
you fail to do so the case may proceed without you and a        contra de su persona. Sea avisado que si Usted no se
judgment may be entered against you by the court                defiende, la corte tomara medidas y puede continuar la
without further notice for any money claimed in the             demanda en contra suya sin previo aviso o notificacion.
complaint or for any other claim or relief requested by         Ademas la corte puede decidir a favor del demandante y
the plaintiff. You may lose money or property or other          requerir que Usted cumpla con todas las provisioner de
rights important to you.                                        esta demanda. Usted puede perder dinero o propiedades
                                                                u otros derechos personales importantes.
       YOU SHOULD TAKE THIS PAPER TO
YOUR LAWYER AT ONCE. IF YOU DO NOT                                      LLEVE ESTA DEMANDA A SU ABOGADO
HAVE A LAWYER OR CANNOT AFFORD ONE, GO                          IMMEDIATAMENTE. SI NO TIENE ABOGADO 0
TO OR TELEPHONE THE OFFICE SET FORTH                            SI NO TIENE EL DINERO SUFICIENTE PARA
BELOW. THIS OFFICE CAN PROVIDE YOU WITH                         CONTRATAR UN ABOGADO, DEBE IR
INFORMATION ABOUT HIRING A LAWYER                               PERSONALMENTE 0 LLAMAR A LA OFICINA
AND/OR WITH INFORMATION ABOUT AGENCIES                          CUYA DIRECCION SE ENCUENTRA ABAJO.
THAT MAY OFFER LEGAL SERVICES TO                                ESTA OFICINA LE PUEDE DAR INFORMACION
ELIGIBLE PERSONS AT A REDUCED RATE OR                           SOBRE CONTRATAR UN ABOGADO Y/O
NO FEE.                                                         INFORMACION SOBRE AGENCIAS QUE PODRIAN
                                                                OFRECER SERVICIOS LEGALES A PERSONAS
DELAWARE COUNTY BAR                                             CON NECESIDAD A UN PRECIO REDUCIDO 0
                                                                GRATUITO.
ASSOCIATION
Front and Lemon Streets
                                                                DELAWARE COUNTY BAR
P. 0. Box 466
Media, PA 19063                                                 ASSOCIATION
Tel: 610-566-6625                                               Front and Lemon Streets
                                                                P. 0. Box 466
                                                                Media, PA 19063
                                                                Tel: 610-566-6625




                                                            2

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 24 of 67

                                                                              •


                              COMPLAINT IN CIVIL ACTION                              z

              AND NOW, come the Plaintiffs, the Commonwealth of Pennsylvania, acting by

and through Delaware County District Attorney Jack Stollsteimer, Delaware County, and

Primos-Secane-Westbrook Park Fire Company #5 of Upper Darby Pennsylvania, Inc.

(collectively, "Plaintiffs"), by and through their undersigned counsel, bring this action against

Defendants, 3M Company (f/k/a Minnesota Mining and Manufacturing Co.), E. I. DuPont De

Nemours and Company, The Chemours Company, The Chemours Company FC, LLC, DuPont

de Nemours, Inc., Corteva, Inc., Chemguard, Inc., Tyco Fire Products LP (successor-in-interest

to The Ansul Company), Kidde-Fenwal, Inc., Kidde PLC, Inc., Chubb Fire, Ltd., UTC Fire &

Security Americas Corporation, Inc., Carrier Global Corporation, Raytheon Technologies

Corporation (f/k/a United Technologies Corporation), National Foam, Inc., Buckeye Fire

Equipment Company, Arkema, Inc., BASF Corporation, ChemDesign Products, Inc., Clariant

Corporation, Chemicals Incorporated, Nation Ford Chemical Company, AGC Inc. (f/k/a Asahi

Glass Co., Ltd.), AGC Chemicals Americas, Inc., Deepwater Chemicals, Inc., Dynax

Corporation, Archroma Management, LLC, Archroma U.S., Inc., and John Doe Defendants 1-49

(collectively, "Defendants"), and allege as follows:

                                   SUMMARY OF THE CASE

    1.        The Commonwealth of Pennsylvania, acting by and through the Delaware County

District Attorney, Jack Stollsteimer ("DA Plaintiff'), brings this action against Defendants to (i)

enjoin Defendants from continuing to violate Pennsylvania's Unfair Trade Practices and

Consumer Protection Law ("UTPCPL") now and in the future, (ii) require Defendants to

disgorge all monies acquired or retained as a result of their violations of the UTPCPL, and (iii)

recover any and all penalties, fines, restorative relief and other recoverable damages due to his

office and the people of Delaware County, Haverford Township, and Primos-Secane Westbrook

Park Fire Company #5 of Upper Darby Pennsylvania, Inc. ("Secane") as a result of the actions
                                                3

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 25 of 67




and inactions of Defendants as set forth herein. Plaintiffs, Delaware County and Primos-Secane

Westbrook Park Fire Company #5 of Upper Darby Pennsylvania, Inc. bring this action against

Defendants to recover all past and future compensatory and/or consequential damages for the

investigation, remediation, removal, disposal, treatment, and monitoring of the ongoing

contamination of its surface water, groundwater, wastewater, soil and sediment caused and/or

created by Defendants' products, diminished property value, punitive damages, attorneys' fees

and costs, as well as any and all other damages available as a result of the actions and/or

inactions of Defendants.

    2.        Jack Stollsteimer, District Attorney for Delaware County, is an elected official of

Delaware County and has "all the powers and duties granted by [C]ommonwealth law, by laws

applicable to Counties of the Second Class A for District Attorneys, by the Home Rule Charter,

by this chapter, or by ordinance of [Delaware] County Council."1 DA Stollsteimer is statutorily

permitted to bring this action in the name of the Commonwealth to hold Defendants accountable

for violations of the UTPCPL pursuant to 73 P.S. § 201-4. DA Stollsteimer brings this action on

behalf of all persons in interest, including Delaware County, Haverford Township and Secane.

    3.        Delaware County and Haverford Township are municipal corporations organized

and existing under the laws of the State of Pennsylvania. Primos-Secane-Westbrook Park Fire

Company #5 of Upper Darby Pennsylvania, Inc. is a non-profit corporation organized and

existing under the laws of the State of Pennsylvania.

    4.        Delaware County and Primos-Secane-Westbrook Park Fire Company #5 of Upper

Darby Pennsylvania, Inc. are hereinafter collectively referred to as "Municipal Plaintiffs."




1 Delaware County, PA Administrative Code Article XV § 6-110.
                                                     4

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 26 of 67




    5.        Plaintiff, Delaware County, is the owner of lands, properties, facilities, and

infrastructure within Delaware County, Pennsylvania, including but not limited to the Delaware

County Emergency Services Training Center ("DelCo Training Center").

    6.        Haverford Township, is the owner of lands, properties, facilities, and infrastructure

within Delaware County, Pennsylvania, including but not limited to the Haverford Township

Recycling Drop-Off Center, located at a fire training area ("Recycling Center").

    7.        Plaintiff, Primos-Secane-Westbrook Park Fire Company #5 of Upper Darby

Pennsylvania, Inc., is the owner of lands, properties, facilities, and infrastructure within

Delaware County, Pennsylvania ("Primos Station").

    8.        DelCo Training Center and Primos Station are hereinafter collectively referred to

as, "Municipal Plaintiffs' Properties."

    9.        Per- and polyfluoroalkyl substances ("PFAS"), including perfluorooctanoic acid

("PFOA") and perfluorooctane sulfonic acid ("PFOS"), were discovered in water and soil

resources at Municipal Plaintiffs' Properties.

    10.       PFOA and PFOS are man-made compounds that are toxic and persistent in the

environment, do not biodegrade, move readily through soil and groundwater, and pose a

significant risk to human health and safety.

    11.       At various times from the 1960s through today, Defendants designed,

manufactured, formulated, marketed, distributed, and/or sold PFOA, PFOS, the chemical

precursors of PFOA and/or PFOS, and/or aqueous film-forming foam ("AFFF") containing

PFOA, PFOS and/or their chemical precursors (collectively, "Fluorosurfactant Products").

    12.       AFFF is a firefighting agent used to control and extinguish Class B fuel fires and is

used at sites such as military bases, airports, petroleum refineries, and fire training centers.




                                                   5

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 27 of 67




    1 3.      Defendants    designed,    manufactured,    marketed,    distributed,   and/or   sold

Fluorosurfactant Products with the knowledge that these toxic compounds would be released into

the environment during fire protection, training, and response activities, even when used as

directed and intended by the Defendants.

    14.       Upon information and belief, at all times pertinent herein, Defendants'

Fluorosurfactant Products have been released, used, stored, and/or disposed of at or near

Municipal Plaintiffs' Properties for fire protection, training and response activities. During these

activities, Defendants' Fluorosurfactant Products were stored, used, cleaned up, and/or disposed

of as directed and intended by the Defendants, which allowed PFOS, PFOA, and/or their

chemical precursors to enter the environment, and migrate through the soil, sediment, surface

water, and groundwater, thereby contaminating Municipal Plaintiffs' Properties.

    15.       As a result of the use of Defendants' Fluorosurfactant Products for their intended

purpose, PFOS, PFOA, and/or their chemical precursors have been detected in the soil and

groundwater of Municipal Plaintiffs' Properties.

   16.        Municipal Plaintiffs' Properties have been, and continue to be, contaminated by

Defendants' Fluorosurfactant Products.

   17.        At all times pertinent herein, Plaintiffs did not know, nor should Plaintiffs have

known, of the ongoing contamination of Municipal Plaintiffs' Properties through the use, release,

storage, and/or disposal of Defendants' Fluorosurfactant Products as Defendants did not disclose

the toxic nature and harmful effects of these Fluorosurfactant Products.

   18.        Through this action, Plaintiffs seek to recover compensatory and/or consequential

damages for all past and future costs to investigate, remediate, remove, dispose of, treat, and

monitor the PFOS and PFOA contamination of Municipal Plaintiffs' Properties caused by the

use of Defendants' Fluorosurfactant Products on Municipal Plaintiffs' Properties, together with


                                                 6
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 28 of 67




statutory fines and penalties for each violation of the UTPCPL, disgorgement of monies received

by Defendants as a result of their deceptive conduct, and any and all other damages recoverable

under state and/or applicable federal laws. Municipal Plaintiffs also seek damages and restitution

for the diminution of value of their Properties. Plaintiffs also seek attorneys' fees and costs, and

all other damages this court deems just and equitable.

                                            PARTIES

    19.       Jack Stollsteimer, District Attorney for Delaware County, is an elected official of

Delaware County. DA Stollsteimer is statutorily permitted to bring this action in the name of the

Commonwealth to hold Defendants accountable for violations of the UTPCPL pursuant to

73 P.S. § 201-4.

    20.       Plaintiff Delaware County is a municipal corporation organized and existing under

the laws of the State of Pennsylvania and located at 201 West Front Street, Media, PA 19063.

The District Attorney seeks to recover the amounts to which he is entitled on behalf of Delaware

County pursuant to the statutory rights afforded him under the UTPCPL.

    21.       Haverford Township is a municipal corporation organized and existing under the

laws of the State of Pennsylvania and located at 1014 Darby Road, Havertown, PA 19083. The

District Attorney seeks to recover the amounts to which he is entitled on behalf of Haverford

Township pursuant to the statutory rights afforded him under the UTPCPL.

    22.       Plaintiff Primos-Secane-Westbrook Park Fire Company #5 of Upper Darby

Pennsylvania, Inc. is a non-profit corporation organized and existing under the laws of the State

of Pennsylvania, with its principal place of business located at 1005 Secane Avenue, Secane, PA

19018. The District Attorney seeks to recover the amounts to which he is entitled on behalf of

Secane pursuant to the statutory rights afforded him under the UTPCPL.




                                                 7

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 29 of 67




    23.          Upon information and belief, the following Defendants designed, manufactured,

formulated, marketed, promoted, distributed, and/or sold the Fluorosurfactant Products that have

and continue to contaminate Municipal Plaintiffs' Properties:

              a. Defendant J ("3M") is a Delaware corporation authorized to conduct business in

                 Pennsylvania, with its principal place of business located at 3M Center, St. Paul,

                 Minnesota 55144. 3M is the only company that manufactured and/or sold AFFF

                 containing PFOS in the United States, including Pennsylvania.

              b. Defendant E. I. DuPont De Nemours and Company ("DuPont") is a Delaware

                 corporation with its principal place of business located at 974 Centre Road,

                 Wilmington, Delaware 19805. DuPont is registered to do business in Pennsylvania.

              c. Defendant The Chemours Company ("Chemours") is a Delaware corporation with

                 its principal place of business located at 1007 Market Street, Wilmington, Delaware

                 19899. Chemours is registered to do business in Pennsylvania.

              d. In 2015, DuPont spun off its "Performance Chemicals" business to Chemours,

                 along with certain environmental liabilities. Upon information and belief, at the

                 time of the transfer of its Performance Chemicals business to Chemours, DuPont

                 had been sued, threatened with suit and/or had knowledge of the likelihood of

                 litigation to be filed regarding DuPont's liability for damages and injuries arising

                 from the manufacture and sale of fluorosurfactants and the products that contain

                 fluorosurfactants.

              e. Defendant The Chemours Company FC, LLC ("Chemours FC"), successor-in-

                 interest to DuPont Chemical Solutions Enterprise, is a Delaware limited liability

                 company with its principal place of business located at 1007 Market Street




                                                   8
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 30 of 67




                   Wilmington, Delaware, 19899. Chemours FC is registered to do business in

                   Pennsylvania.

              f. Defendant DuPont de Nemours, Inc. is a Delaware corporation with its principal

                   place of business located at 974 Centre Road, Building 730, Wilmington, Delaware

                   19805. Upon information and belief, DowDuPont, Inc. was formed in 2017 as a

                   result of the merger of Dow Chemical and DuPont. DowDuPont, Inc. was

                   subsequently divided into three publicly traded companies and on June 1, 2019,

                   DowDuPont, Inc. changed its registered name to DuPont de Nemours, Inc. ("New

                   DuPont"). Upon information and belief, New DuPont does and/or has done business

                   throughout the United States, including Pennsylvania.

              g. Defendant Corteva, Inc. is a Delaware corporation with its principal place of

                   business located at 974 Centre Road, Wilmington, Delaware 19805. Upon

                   information and belief, Corteva, Inc. is one of the aforementioned spin-off

                   companies from DowDuPont, Inc., and is believed to have assumed some of the

                   PFAS liabilities of the former DuPont. Corteva, Inc. is registered to do business in

                   Pennsylvania.

              h. Defendant Chemguard, Inc. ("Chemguard") is a Texas corporation with its principal

                   place of business located at One Stanton Street, Marinette, Wisconsin 54143. Upon

                   information and belief, Chemguard does and/or has done business throughout the

                   United States, including in Pennsylvania.

              i.   Defendant Tyco Fire Products LP ("Tyco") is a Delaware limited partnership with

                   its principal place of business located at 1400 Pennbrook Parkway, Lansdale,

                   Pennsylvania 19446. Tyco acquired Chemguard in 2011. Tyco is registered to do

                   business in Pennsylvania.


                                                     9

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 31 of 67




              j. Tyco is the successor-in-interest to The Ansul Company ("Ansul") and

                   manufactures the Ansul brand of products (Ansul and/or Tyco as the successor-in-

                   interest to Ansul will be referred to collectively as "Tyco/Ansul"). Upon

                   information and belief, Tyco/Ansul does and/or has done business throughout the

                   United States, including in the State of Pennsylvania.

              k. Defendant Kidde-Fenwal, Inc. ("Kidde") is a Delaware corporation with its

                   principal place of business located at One Financial Plaza, Hartford, Connecticut

                   06101. Upon information and belief, Kidde was part of UTC Fire & Security

                   Americas Corporation, Inc. Upon information and belief, Kidde-Fenwal, Inc. is the

                   successor-in-interest to Kidde Fire Fighting, Inc. (collectively, "Kidde/Kidde Fire").

                   Upon information and belief, Kidde/Kidde Fire does and/or has done business

                   throughout the United States, including in Pennsylvania.

              1.   Defendant Kidde PLC, Inc. is a Delaware corporation with its principal place of

                   business located at 9 Farm Springs Road, Farmington, Connecticut 06032. Upon

                   information and belief, Kidde PLC, Inc. was part of UTC Fire & Security Americas

                   Corporation, Inc. Upon information and belief, Kidde PLC, Inc. does and/or has

                   done business throughout the United States, including in Pennsylvania.

              m. Defendant Chubb Fire, Ltd. ("Chubb") is a foreign private limited company, United

                   Kingdom registration number 134210, with offices at Littleton Road, Ashford,

                   Middlesex, United Kingdom TW15 1TZ. Upon information and belief, Chubb is or

                   has been composed of different subsidiaries and/or divisions, including but not

                   limited to, Chubb Fire & Security Ltd., Chubb Security, PLC, Red Hawk Fire &

                   Security, LLC, and/or Chubb National Foam, Inc. Upon information and belief,

                   Chubb was part of UTC Fire & Security Americas Corporation, Inc.


                                                      10

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 32 of 67




              n. Defendant UTC Fire & Security Americas Corporation, Inc. ("UTC") is a Delaware

                 corporation with its principal place of business at 13995 Pasteur Blvd., Palm Beach

                 Gardens, Florida 33418. Upon information and belief, UTC was a division of

                 United Technologies Corporation. UTC is registered to do business in

                 Pennsylvania.

              o. Defendant Carrier Global Corporation ("Carrier") is a Delaware corporation with its

                 principal place of business located at 13995 Pasteur Boulevard, Palm Beach

                 Gardens, Florida 33418. Upon information and belief, UTC is now a division of

                 Carrier. Upon information and belief, Carrier does and/or has done business

                 throughout the United States, including in Pennsylvania.

              p. Defendant Raytheon Technologies Corporation (f/k/a United Technologies

                 Corporation) ("Raytheon Tech f/k/a United Tech") is a Delaware corporation with

                 its principal place of business at 10 Farm Springs Road, Farmington, Connecticut

                 06032. Upon information and belief, Raytheon Tech f/k/a United Tech does and/or

                 has done business in Pennsylvania.

              q. Defendant National Foam, Inc. ("National Foam") is a Delaware corporation with

                 its principal place of business located at 141 Junny Road, Angier, North Carolina

                 27501. National Foam is a subsidiary of Angus International Safety Group, Ltd.

                 Upon information and belief, National Foam manufactures the Angus brand of

                 AFFF products. National Foam is registered to do business in Pennsylvania.

              r. Defendant Buckeye Fire Equipment Company ("Buckeye") is an Ohio corporation

                 with its principal place of business at 110 Kings Road, Mountain, North Carolina

                 28086. Upon information and belief, Buckeye does and/or has done business

                 throughout the United States, including Pennsylvania.


                                                   11

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 33 of 67




              s. Defendant Arkema, Inc. ("Arkema") is a Pennsylvania corporation with its

                 principal place of business at 900 1st Avenue, King of Prussia, Pennsylvania 19406.

                 Arkema is registered to do business in Pennsylvania.

              t. Defendant BASF Corporation ("BASF") is a Delaware corporation with its

                 principal place of business at 100 Park Avenue, Florham Park, New Jersey 07932.

                 Upon information and belief, BASF acquired Ciba-Geigy Corporation and/or Ciba

                 Specialty Chemicals. BASF is registered to do business in Pennsylvania. Upon

                 information and belief, Ciba-Geigy Corporation and/or Ciba Specialty Chemicals

                 does and/or has done business throughout the United States, including

                 Pennsylvania.

              u. Defendant ChemDesign Products, Inc. ("ChemDesign") is a Texas corporation with

                 its principal place of business located at 2 Stanton Street, Marinette, Wisconsin

                 54143. Upon information and belief, this Defendant manufactured Fluorosurfactant

                 Products for use in AFFF. Upon information and belief, ChemDesign does and/or

                 has done business throughout the United States, including Pennsylvania.

              v. Defendant Clariant Corporation ("Clariant") is a New York corporation with its

                 principal place of business located at 4000 Monroe Road, Charlotte, North Carolina

                 28205. Upon information and belief, this Defendant manufactured Fluorosurfactant

                 Products for use in AFFF. Clariant is registered to do business in Pennsylvania.

              w. Defendant Chemicals Incorporated ("Chem Inc.") is a Texas corporation with its

                 principal place of business located at 12321 Hatcherville Road, Baytown, Texas

                 77521. Upon information and belief, this Defendant manufactured Fluorosurfactant

                 Products for use in AFFF. Upon information and belief, Chem Inc. does and/or has

                 done business throughout the United States, including Pennsylvania.


                                                   12

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 34 of 67




              x. Defendant Nation Ford Chemical Company ("Nation Ford") is a South Carolina

                 corporation with its headquarters located at 2300 Banks Street, Fort Mill, South

                 Carolina 29715. Upon information and belief, this Defendant manufactured

                 Fluorosurfactant Products for use in AFFF. Upon information and belief, Nation

                 Ford does and/or has done business throughout the United States, including

                 Pennsylvania.

              y. Defendant AGC, Inc. f/k/a Asahi Glass Co., Ltd. ("AGC"), is a corporation

                 organized under the laws of Japan and doing business throughout the United States.

                 AGC has its principal place of business at 1-5-1, Marunouchi, Chiyoda-ku, Tokyo

                 100-8405 Japan.

              z. Defendant AGC Chemicals Americas, Inc. ("AGC America") is a Delaware

                 corporation with its principal business office at 55 E. Uwchlan Avenue, Suite 201,

                 Exton, Pennsylvania 19341. Upon information and belief, AGC America is a

                 subsidiary of AGC, Inc., a Japanese corporation formerly known as Asahi Glass

                 Company, Ltd. AGC America is registered to do business in Pennsylvania.

              aa. Defendant Deepwater Chemicals, Inc. ("Deepwater") is a Delaware corporation

                 with its principal place of business located at 196122 E County Road 40,

                 Woodward, Oklahoma 73801. Upon information and belief, this Defendant

                 manufactured Fluorosurfactant Products for use in AFFF. Upon information and

                 belief, Deepwater does and/or has done business throughout the United States,

                 including Pennsylvania.

              bb. Defendant Dynax Corporation ("Dynax") is a Delaware corporation with its

                 principal place of business located at 103 Fairview Park Drive, Elmsford, New

                 York 10523. Upon information and belief, this Defendant manufactured


                                                  13

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 35 of 67




                 Fluorosurfactant Products for use in AFFF. Upon information and belief, Dynax

                 does and/or has done business throughout the United States, including

                 Pennsylvania.

              cc. Defendant Archroma Management, LLC, is a foreign limited liability company

                 registered in Switzerland, with a principal business address of Neuhofstrasse 11,

                 4153 Reinach, Basel-Land, Switzerland.

              dd. Defendant Archroma U.S., Inc. is a Delaware corporation with its principal place of

                 business located at 5435 77 Center Dr., #10, Charlotte, North Carolina 28217.

                 Upon information and belief, Archroma U.S., Inc. is a subsidiary of Archroma

                 Management, LLC, and supplied Fluorosurfactant Products for use in AFFF.

                 Archroma U.S., Inc. is registered to do business in Pennsylvania.

              ee. Upon information and belief, Defendants John Doe 1-49 were designers,

                 manufacturers, marketers, distributors, and/or sellers of Fluorosurfactant Products

                 that have and continue to contaminate Municipal Plaintiffs' Properties. Although

                 the identities of the John Doe Defendants are currently unknown, it is expected that

                 their names will be ascertained during discovery, at which time Plaintiff will move

                 for leave of this Court to add those individuals' actual names to the Complaint as

                 Defendants.

    24.          Any and all references to a Defendant or Defendants in this Complaint include any

predecessors, successors, parents, subsidiaries, affiliates and divisions of the named Defendants.

    25.          When the term "Defendants" is used alone, it refers to all Defendants named in this

Complaint jointly and severally. When reference is made to any act or omission of the

Defendants, it shall be deemed to mean that the officers, directors, agents, employees, or

representatives of the Defendants committed or authorized such act or omission, or failed to


                                                   14
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 36 of 67




adequately supervise or properly control or direct their employees while engaged in the

management, direction, operation or control of the affairs of Defendants, and did so while acting

within the scope of their employment or agency.

                                  JURISDICTION AND VENUE

    26.       Venue is proper in Delaware County because it is the judicial district in which

Plaintiffs reside and are citizens, a substantial part of the property that is the subject of this action

is situated in the judicial district, and a substantial part of the events or omissions giving rise to

this action occurred in this judicial district.

                                    FACTUAL ALLEGATIONS

    A. THE CONTAMINANTS: PFOA & PFOS

    27.       PFOA and PFOS are man-made chemicals within a class known as perfluoroalkyl

acid ("PFAA"). PFAAs are part of the larger chemical family known as per- and polyfluoroalkyl

substances ("PFAS"). PFAA is composed of a chain of carbon atoms in which all but one of the

carbon atoms are bonded to fluorine atoms, and the last carbon atom is attached to a functional

group. The carbon-fluorine bond is one of the strongest chemical bonds that occur in nature,

which is a reason why these molecules are so persistent. PFOA and PFOS contain eight carbon-

fluorine bonds. For this reason, they are sometimes referred to as "C8."

    28.       PFOA and PFOS are highly water soluble, which increases the rate at which they

spread throughout the environment, contaminating soil, groundwater, and surface water. Their

mobility is made more dangerous by their persistence in the environment and resistance to

biologic, environmental, or photochemical degradation.2




2 See EPA, Drinking Water Health Advisory for Perfluorooctanoic Acid (PFOA), EPA Document Number: 822-R-
16-005 (May 2016) at 16; and Drinking Water Health Advisory for Perfluorooctane Sulfonate (PFOS), EPA
Document Number: 822-R-16-004 (May 2016) at 16, both available at https://www.epa.gov/ground-water-and-
drinking-water/supporting-documents-drinking-water-health-advisories-pfoa-and-pfos.
                                                      15

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 37 of 67




    29.        PFOA and PFOS are readily absorbed in animal and human tissues after oral

exposure and accumulate in the serum, kidney, and liver. They have been found globally in

water, soil, air, as well as in human food supplies, breast milk, umbilical cord blood, and human

serum.3

    30.        PFOA and PFOS are persistent in the human body. A short-term exposure can

result in a body burden that persists for years and can increase with additional exposures.'

    31.        Since they were first produced, information has emerged showing negative health

effects caused by exposure to PFOA and PFOS.

    32.       According to the United States Environmental Protection Agency ("EPA"),

"...studies indicate that exposure of PFOA and PFOS over certain levels may result

in...developmental effects to fetuses during pregnancy or to breastfed infants (e.g., low birth

weight, accelerated puberty, skeletal variations), cancer (e.g., testicular, kidney), liver effects

(e.g., tissue damage), immune effects (e.g., antibody production and immunity), thyroid effects

and other effects (e.g., cholesterol changes)."5

    33.       EPA has also warned that "there is suggestive evidence of carcinogenic potential

for PFOS."6

    34.        EPA has noted that "drinking water can be an additional source [of PFOA/PFOS in

the body] in the small percentage of communities where these chemicals have contaminated

water supplies." In communities with contaminated water supplies, "such contamination is



3 See EPA Document Number: 822-R-16-005 (May 2016) at 18-20, 25-27; and EPA Document Number: 822-R-16-
004 (May 2016) at 19-21, 26 28.
' See EPA Document Number: 822-R-16-005 (May 2016) at 55; and EPA Document Number: 822-R-16-004 (May
2016) at 55.
5 See "Fact Sheet PFOA & PFOS Drinking Water Health Advisories," EPA Document Number: 800-F-16-003,
available at https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-health-
advisories-pfoa-and-pfos.
6 See "Health Effects Support Document for Perfluorooctane Sulfonate (PFOS)" U.S. Environmental Protection
Agency Office of Water Health and Ecological Criteria Division, EPA Document Number: 822-R-16-002, available
at https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-health-advisories-
pfoa-and-pfos.
                                                       16

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 38 of 67




typically localized and associated with a specific facility, for example...an airfield at which

[PFOA/PFOS] were used for firefighting."7

    35.       EPA has issued Health Advisory Levels of 70 parts per trillion ("ppt") for PFOA

and PFOS found in drinking water. When both PFOA and PFOS are found in drinking water,

the combined concentrations should not exceed 70 ppt.

    B. AQUEOUS FILM-FORMING FOAM

    36.       AFFF is a type of water-based foam that was first developed in the 1960s to

extinguish flammable liquid fuel fires at airports and military bases, among other places.

    37.       The AFFF designed, manufactured, marketed, distributed, and/or sold by

Defendants contained either or both PFOA and PFOS, or the chemical precursors to PFOA or

PFOS.

    38.       PFOS and/or the chemical precursors to PFOS contained in 3M's AFFF were

manufactured by 3M's patented process of electrochemical fluorination ("ECF").

    39.       All other Defendants manufactured fluorosurfactants for use in AFFF through the

process of telomerization. Telomerization produced fluorotelomers, including PFOA and/or the

chemical precursors to PFOA.

    40.       AFFF can be made without PFOA, PFOS, or their precursor chemicals. Fluorine-

free foams and short-chains foams do not release PFOA, PFOS, and/or their precursor chemicals

into the environment.

    41.       AFFF is used to extinguish fires that are difficult to fight, particularly fires that

involve petroleum or other flammable liquids. AFFF is typically applied to a fire, where it works

to blanket the ignited fuel source, preventing its contact with oxygen and suppressing

combustion.

7 See "Fact Sheet PFOA & PFOS Drinking Water Health Advisories," EPA Document Number: 800-F-16-003,
available at https://www.epa.gov/ground-water-and-drinking-water/supporting-documents-drinking-water-health-
advisories-pfoa-and-pfos.
                                                       17

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 39 of 67




    42.       When used as the Defendants intended and directed, Defendants' AFFF releases

PFOA, PFOS, and/or their precursor chemicals into the environment.

    43.       Once PFOA and PFOS are free in the environment, these chemicals do not

hydrolyze, photolyze, or biodegrade under typical environmental conditions and are extremely

persistent in the environment. As a result of their persistence, they are widely distributed

throughout soil, air, and groundwater.

    44.       The use of Defendants' Fluorosurfactant Products as directed and intended by the

Defendants allowed PFOA, PFOS, and/or their precursor chemicals to enter into and onto

Municipal Plaintiffs' Properties where these compounds migrated through the subsurface and

into the groundwater, thereby contaminating the surface water, soil, sediment, and groundwater,

as well as causing other extensive and ongoing damage to Municipal Plaintiffs' Properties.

    45.       Due to the chemicals' persistent nature, among other things, these chemicals have,

and continue to cause injury and damage to Municipal Plaintiffs' Properties.

    C. DEFENDANTS' KNOWLEDGE OF PFOA AND PFOS HAZARDS

    46.       On information and belief, by the early 1980s, Defendants knew, or reasonably

should have known, among other things, that: (a) PFOA and PFOS are toxic; and (b) when

sprayed in the open environment per the instructions given by the manufacturer, PFOA and

PFOS readily migrate through the subsurface, mix easily with groundwater, resist natural

degradation, render drinking water unsafe and/or non-potable, and can be removed from public

drinking water supplies only at substantial expense.

    47.       Defendants also knew or reasonable should have known that PFOA and PFOS

could be absorbed into the lungs and gastrointestinal tract, potentially causing severe damage to

the liver, kidneys, and central nervous system, in addition to other toxic effects, and that PFOA

and PFOS are known carcinogens that cause genetic damage.


                                               18
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 40 of 67




    48.        In 1980, 3M published data in peer reviewed literature showing that humans retain

PFOS in their bodies for years. Based on that data, 3M estimated it could take a person up to 1.5

years to clear just half of the accumulated PFOS from their body after all exposures had ceased.8

    49.        By the early 1980s, the industry suspected a correlation between PFOS exposure

and human health effects. Specifically, manufacturers observed bioaccumulation of PFOS in

workers' bodies and birth defects in children of workers.

    50.        In 1981, DuPont tested for and found PFOA in the blood of female plant workers in

Parkersburg, West Virginia. DuPont observed and documented pregnancy outcomes in exposed

workers, finding two of seven children born to female plant workers between 1979 and 1981 had

birth defects—one an "unconfirmed" eye and tear duct defect, and one a nostril and eye defect.'

    51.        Beginning in 1983, 3M documented a trend of increasing levels of PFOS in the

bodies of 3M workers. In an internal memo, 3M's medical officer warned "we must view this

present trend with serious concern. It is certainly possible that ... exposure opportunities are

providing a potential uptake of fluorochemicals that exceeds excretion capabilities of the

body."1°

    52.        Based on information and belief, in 2000, under pressure from the EPA, 3M

announced that it was phasing out PFOS and U.S. production of PFOS; 3M's PFOS-based AFFF

production did not fully phase out until 2002.

    53.        From 1951, DuPont, and on information and belief, Chemours, designed,

manufactured, marketed, and sold Fluorosurfactant Products, including Teflon nonstick




8 See Letter from 3M to Office of Pollution Prevention and Toxics, EPA titled "TSCA 8e Supplemental Submission,
Docket Nos. 8EHQ-0373/0374 New Data on Half Life of Perfluorochemicals in Serum," available at
http://www.ewg.org/research/dupont-hid-teflon-pollution-decades.
9 See Memorandum "C-8 Blood Sampling Results, Births and Pregnancies," available at
http://www.ewg.org/research/dupont-hid-teflon-pollution-decades.
10 See Memorandum "Organic Fluorine Levels," August 31, 1984, available at http://www.ewg.org/research/dupont-
hid-teflon-pollution-decades.
                                                      19

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 41 of 67




cookware, and more recently PFAS feedstocks, such as Forafac 1157 N, for the use in the

manufacture of AFFF products.

    54.         Based on information and belief, in 2001 or earlier, DuPont manufactured,

produced, marketed, and sold Fluorosurfactant Products and/or PFAS feedstocks to some or all

of the AFFF product manufacturers for use in their AFFF products that were discharged into the

environment and contaminated Municipal Plaintiffs' Properties.

    55.         DuPont had been studying the potential toxicity of PFOA since at least the 1960s

and knew that it was contaminating drinking water drawn from the Ohio River and did not

disclose to the public or to government regulators what they knew about the substance's potential

effects on humans, animals, or the environment.11

    56.         By December 2005, the EPA uncovered evidence that DuPont concealed the

environmental and health effects of PFOA, and the EPA announced the "Largest Environmental

Administrative Penalty in Agency History."12 The EPA fined DuPont for violating the Toxic

Substances Control Act "Section 8(e)—the requirement that companies report to the EPA

substantial risk information about chemicals they manufacture, process or distribute in

commerce."13

    57.         By July 2011, DuPont could no longer credibly dispute the human toxicity of

PFOA, which it continued to manufacture. The "C8 Science Panel" created as part of the

settlement of a class action over DuPont's releases from the Washington Works plant had

reviewed the available scientific evidence and notified DuPont of a "probable link"14 between


   See, e.g., Fred Biddle, "DuPont confronted over chemical's safety," Wilmington News Journal (Apr. 13, 2003).
The Wilmington News Journal is published in Wilmington, Ohio.
12 $16.5 million.
13 U.S.Envtl. Prot. Agency, Reference News Release, "EPA Settles PFOA Case Against DuPont for Largest
Environmental Administrative Penalty in Agency History" (Dec. 14, 2005),
https://www.epa.gov/enforcement/reference-news-release-epa-settles-pfoa-case-against-dupont-largest-
environmental (last viewed on January 30, 2018).
14 Under the settlement, "probable link," means that given the available scientific evidence, it is more likely than not
that among class members a connection exists between PFOA/C8 exposure and a particular human disease.
                                                           20

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 42 of 67




PFOA exposure and the serious (and potentially fatal) conditions of pregnancy-induced

hypertension and preeclampsia.15 By October 2012, the C8 Science Panel had notified DuPont

of a probable link between PFOA and five other conditions—high cholesterol, kidney cancer,

thyroid disease, testicular cancer, and ulcerative colitis.

    58.        In July 2015, DuPont spun off its chemicals division by creating Chemours as a

new publicly-traded company, once wholly owned by DuPont. By mid-2015, DuPont had

dumped its perfluorinated chemical liabilities into the lap of the new Chemours.

    59.       Notwithstanding this knowledge, Defendants negligently and carelessly: (1)

designed, manufactured, marketed, distributed, and/or sold Fluorosurfactant Products; (2) issued

instructions on how Fluorosurfactant Products should be used and disposed of (namely, by

washing the foam into the soil or wastewater system), thus improperly permitting PFOA and/or

PFOS to contaminate the surface water, soil, and groundwater in and around the Municipal

Plaintiffs' Properties; (3) failed to recall and/or warn the users of Fluorosurfactant Products,

negligently designed products containing or degrading into PFOA and/or PFOS, of the dangers

of surface water, soil, and groundwater contamination as a result of standard use and disposal of

these products; and (4) further failed and refused to issue the appropriate warnings and/or recalls

to the users of Fluorosurfactant Products, notwithstanding the fact that Defendants knew the

identity of the purchasers of the Fluorosurfactant Products.

    60.       As a direct result of Defendants' actions and/or inactions alleged in this Complaint,

Municipal Plaintiffs' Properties have been and will continue to be contaminated with PFAS,

including PFOA and PFOS, creating an environmental hazard, unless such contamination is

remediated. As a direct and proximate result of Defendants' actions and/or inactions, Plaintiffs


15 See The C8 Science Panel, Status Report: PFOA (C8) exposure and pregnancy outcome among participants in the
C8 Health Project (July 15, 2011),
http://www.c8sciencepanel.org/pdfs/Status_Report_C8_andpregnancy_outcome_15July2011.pdf (last viewed on
January 28, 2018).
                                                      21

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 43 of 67




must assess, evaluate, investigate, monitor, remove, clean up, correct, treat, and remediate PFOA

and PFOS contamination on Municipal Plaintiffs' Properties at significant expense, loss and

damage.

    61.       Defendants had a duty and breached their duty to evaluate and test such

Fluorosurfactant Products adequately and thoroughly to determine their potential human health

and environmental impacts before they sold such products. They also had a duty and breached

their duty to minimize the environmental harm caused by Fluorosurfactant Products.

    D. THE IMPACT OF PFOA AND PFOS ON MUNICIPAL PLAINTIFFS'
       PROPERTIES

    62.       PFOA and PFOS have been detected in varying amounts in soil and water extracted

from Municipal Plaintiffs' Properties. PFOA and PFOS have been detected and/or are present in

certain of areas of Municipal Plaintiffs' Properties. PFOA and PFOS have been detected at

Municipal Plaintiffs' Properties at levels that are substantially greater than the current State and

Federal Advisory Levels. The detection and/or presence of PFOA and PFOS, and the threat of

further detection and/or presence of PFOA and PFOS, in Municipal Plaintiffs' Properties in

varying amounts has resulted, and will continue to result, in significant injuries and damage to

Plaintiffs.

    63.       Upon information and belief, the invasion of Municipal Plaintiffs' Properties with

PFOA and PFOS is recurring, resulting in new harm to Plaintiffs on each occasion.

    64.       The injuries to Plaintiffs caused by Defendants' conduct constitute an unreasonable

interference with, and damage to, Plaintiffs and Municipal Plaintiffs' Properties. Plaintiffs'

interests in protecting Municipal Plaintiffs' Properties constitute a reason for seeking damages

sufficient to restore such Properties to their pre-contamination condition, in addition to the other

damages, statutory fines and penalties, and injunctive relief sought herein.



                                                22
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 44 of 67




                                  FIRST CAUSE OF ACTION

                                      (Municipal Plaintiffs)

       STRICT LIABILITY — DESIGN DEFECT AND/OR DEFECTIVE PRODUCT

    65.       Municipal Plaintiffs reallege and reaffirm all allegations set forth in the preceding

paragraphs.

    66.       Defendants, at all times relevant herein, were designers, manufacturers, marketers,

sellers and/or distributors of Fluorosurfactant Products.

    67.       As   designers,   manufacturers,    marketers,     sellers   and/or   distributors     of

Fluorosurfactant Products, Defendants owed a duty to all persons whom Defendants'

Fluorosurfactant Products might foreseeably harm, including Municipal Plaintiffs, not to market

any product which is unreasonably dangerous for its intended and foreseeable uses.

    68.       Defendants' Fluorosurfactant Products were distributed, sold, and used in a manner

intended and reasonably foreseen by Defendants, and reached consumers and the environment in

a condition substantially unchanged from that in which they left Defendants' control.

    69.       Municipal Plaintiffs were harmed by Fluorosurfactant Products that were designed,

manufactured, marketed, sold and/or distributed by Defendants, and which were defectively

designed, did not include sufficient instructions, and did not include sufficient warning of

potential safety hazards.

    70.       Defendants' Fluorosurfactant Products did not perform as safely as an ordinary

consumer would have expected them to perform when used or misused in an intended or

reasonably foreseeable way.

    71.       Defendants    represented,   asserted,   claimed    and/or    warranted    that      their

Fluorosurfactant Products could be used in conformity with accompanying instructions and

labels in a manner that would not cause injury or damage.


                                                 23
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 45 of 67




    72.       Defendants' Fluorosurfactant Products used on and/or in the vicinity of Municipal

Plaintiffs' Properties were used in a reasonably foreseeable manner and without substantial

change in the condition in which they were sold.

    73.       Defendants knew, or should have known, that use of Defendants' Fluorosurfactant

Products in their intended manner would result in the spillage, discharge, disposal, or release of

PFOA and/or PFOS into the surface water, soil, and groundwater.

    74.       Furthermore, Defendants knew, or should have known, that their Fluorosurfactant

Products are toxic, could not be contained, are persistent and do not readily degrade in the

environment.

    75.       Defendants, with knowledge of the risks, failed to use reasonable care in the design

of their Fluorosurfactant Products.

    76.       Municipal Plaintiffs were, are and will continue to be harmed by Defendants'

defectively designed Fluorosurfactant Products.

    77.       Defendants' Fluorosurfactant Products' failure to perform safely was a substantial

factor in causing Municipal Plaintiffs' harm.

    78.       The gravity of the environmental harm resulting from Defendants' Fluorosurfactant

Products was, is, and will be enormous because PFOA and PFOS contamination is widespread,

persistent and toxic.

    79.       The likelihood that this harm would occur was, is, and will be very high because

Defendants knew and/or should have known that Defendants' Fluorosurfactant Products were

toxic, could not be contained, and do not readily degrade in the environment.

    80.       At the time of manufacture, there were safer alternative designs available to

Defendants that were feasible, cost effective, and advantageous, including not using PFOS,

PFOA and/or their precursor chemicals in their Fluorosurfactant Products.


                                                24
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 46 of 67




    81.       As a direct and proximate result of Defendants' above described acts and omissions,

all of which are violations of applicable state and/or federal laws, Municipal Plaintiffs have

incurred, continue to incur, and/or will incur costs and damages related to the PFAS

contamination of their Properties, including but not limited to the investigation, monitoring,

treatment, testing, remediation, removal, and/or disposal of the PFAS contamination, operating,

maintenance and consulting costs, legal fees, and diminished property value.

    82.       Additionally, because Defendants acted with malice in their conscious, willful, and

wanton disregard of the probable dangerous consequences of their conduct and its foreseeable

impact upon Municipal Plaintiffs, Municipal Plaintiffs are entitled to punitive damages.

                                SECOND CAUSE OF ACTION

                                        (Municipal Plaintiffs)

                         STRICT LIABILITY - FAILURE TO WARN

    83.       Municipal Plaintiffs reallege and reaffirm all allegations set forth in the preceding

paragraphs.

    84.       As manufacturers, distributors, suppliers, sellers, and marketers of Fluorosurfactant

Products, Defendants had a duty to issue warnings to Plaintiffs, the public, water providers, and

public officials of the risks posed by PFOA and PFOS.

    85.       Defendants knew that their Fluorosurfactant Products would be purchased,

transported, stored, handled, and used without notice of the hazards that PFOA and PFOS pose to

human health and the environment.

    86.       Defendants knew, or should have known, that use of Defendants' Fluorosurfactant

Products in their intended manner would result in the release of PFOA and/or PFOS into the

surface water, soil, and groundwater.




                                                 25
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 47 of 67




    87.        Defendants breached their duty to warn by unreasonably failing to provide

Plaintiffs, public officials, purchasers, downstream handlers, and/or the general public with

warnings about the potential and/or actual contamination of the environment by PFOA and

PFOS, despite Defendants' knowledge that PFOA and PFOS were real and potential threats to

human health and the environment.

    88.        Fluorosurfactant Products purchased or otherwise acquired from Defendants were

used, discharged, and/or released at and/or in the vicinity of Municipal Plaintiffs' Properties.

    89.        Defendants' Fluorosurfactant Products were used in a reasonably foreseeable

manner and without substantial changes in the condition in which the Products were sold.

    90.        Defendants' Fluorosurfactant Products used on and/or in the vicinity of Municipal

Plaintiffs' Properties were defective in design and unreasonably dangerous for the reasons set

forth above.

    91.        Despite the known and/or foreseeable environmental and human health hazards

associated with the use and/or disposal of Defendants' Fluorosurfactant Products on or near

Municipal Plaintiffs' Properties, including contamination of Municipal Plaintiffs' Properties with

PFOA and/or PFOS, Defendants failed to provide adequate warnings of, or take any other

precautionary measures to mitigate, those hazards.

    92.        In particular, Defendants failed to describe such hazards or provide any

precautionary statements regarding such hazards in the labeling of their Fluorosurfactant

Products.

    93.        As a direct and proximate result of Defendants' above described acts and omissions,

all of which are violations of applicable state and/or federal laws, Municipal Plaintiffs have

incurred, continue to incur, and/or will incur costs and damages related to the PFAS

contamination of their Properties, including but not limited to the investigation, monitoring,


                                                 26

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 48 of 67




treatment, testing, remediation, removal, and/or disposal of the PFAS contamination, operating,

maintenance and consulting costs, legal fees, and diminished property value.

    94.       Additionally, because Defendants acted with malice in their conscious, willful, and

wanton disregard of the probable dangerous consequences of their conduct and its foreseeable

impact upon Municipal Plaintiffs, Municipal Plaintiffs are entitled to punitive damages.

                                 THIRD CAUSE OF ACTION

                                      (Municipal Plaintiffs)

                                           NUISANCE

    95.       Municipal Plaintiffs reallege and reaffirm all allegations set forth in the preceding

paragraphs.

    96.       Defendants designed, manufactured, distributed, marketed, and/or sold their

Fluorosurfactant Products in a manner that created, or participated in creating, a nuisance that

unreasonably endangers or injures the property, health, safety, and comfort of the general public

and Municipal Plaintiffs, causing inconvenience and annoyance.

    97.       Defendants, by their negligent, reckless and willful acts and omissions set forth

above have, among other things, knowingly unleashed long-lasting and ongoing PFOA and/or

PFOS contamination and threat of contamination to Municipal Plaintiffs' Properties.

    98.       Actual and threatened PFOA and/or PFOS contamination caused by Defendants'

conduct has caused, and continues to cause, injury to Municipal Plaintiffs in the form of present

and serious interference with the use, benefit, and/or enjoyment of their Properties in a way that

an ordinary, reasonable person would find is a substantial inconvenience and annoyance.

    99.       The nuisance that Defendants have inflicted upon Municipal Plaintiffs is

substantial, unreasonable, and intentional or negligent.




                                                27
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 49 of 67




    100.      Defendants' conduct has also injured, and continues to injure, the property, health,

safety, and/or comfort of a considerable number of persons.

    101.      Defendants knew or, in the exercise of reasonable care, should have known that the

use and introduction of their Fluorosurfactant Products into the environment would and has

continuously, unreasonably and seriously endangered and interfered with the ordinary safety,

use, benefit, and enjoyment of Municipal Plaintiffs' Properties by Municipal Plaintiffs.

    102.      As a direct and proximate result of Defendants' above described acts and omissions,

all of which are violations of applicable state and/or federal laws, Municipal Plaintiffs have

incurred, continue to incur, and/or will incur costs and damages related to the PFAS

contamination of their Properties, including but not limited to the investigation, monitoring,

treatment, testing, remediation, removal, and/or disposal of the PFAS contamination, operating,

maintenance and consulting costs, legal fees, and diminished property value.

    103.      Additionally, because Defendants acted with malice in their conscious, willful, and

wanton disregard of the probable dangerous consequences of their conduct and its foreseeable

impact upon Municipal Plaintiffs, Municipal Plaintiffs are entitled to punitive damages.

                                FOURTH CAUSE OF ACTION

                                      (Municipal Plaintiffs)

                                           TRESPASS

    104.      Municipal Plaintiffs reallege and reaffirm all allegations set forth in the preceding

paragraphs.

    105.      Municipal Plaintiffs are the owners and/or actual possessors of Municipal Plaintiffs'

Properties and other relevant structures located thereon. Defendants knew, or in the exercise of

reasonable care should have known, that PFOA and/or PFOS contaminates soil, surface, and

groundwater, including the property and other rights of Municipal Plaintiffs.


                                                28

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 50 of 67




    106.      Defendants failed to properly warn against the use of Fluorosurfactant Products

such that they proximately caused and continue to cause PFOA and/or PFOS to contaminate

Municipal Plaintiffs' Properties, including but not limited to their soil, sediment, surface water,

groundwater, and other structures located thereon.

    107.      The contamination of Municipal Plaintiffs' Properties has varied over time and has

not yet ceased. PFOA and/or PFOS continue to migrate onto and enter Municipal Plaintiffs'

Properties. The contamination is reasonably abatable.

    108.      Municipal Plaintiffs have not consented to, and do not consent to, this trespass or

contamination.

    109.      Defendants knew or reasonably should have known that Municipal Plaintiffs would

not consent to this trespass.

    110.      Municipal Plaintiffs were, are, and will continue to be harmed by the entry of

Defendants' Fluorosurfactant Products onto their Properties.

    111.      As a direct and proximate result of Defendants' above described acts and omissions,

all of which are violations of applicable state and/or federal laws, Municipal Plaintiffs have

incurred, continue to incur, and/or will incur costs and damages related to the PFAS

contamination of their Properties, including but not limited to the investigation, monitoring,

treatment, testing, remediation, removal, and/or disposal of the PFAS contamination, operating,

maintenance and consulting costs, legal fees, and diminished property value.

    112.      Additionally, because Defendants acted with malice in their conscious, willful, and

wanton disregard of the probable dangerous consequences of their conduct and its foreseeable

impact upon Municipal Plaintiffs, Municipal Plaintiffs are entitled to punitive damages.




                                                29
122271583-i
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 51 of 67




                                  FIFTH CAUSE OF ACTION

                                      (Municipal Plaintiffs)

                                         NEGLIGENCE

    113.      Municipal Plaintiffs reallege and reaffirm all allegations set forth in the preceding

paragraphs.

    114.      As manufacturers, refiners, formulators, distributors, suppliers, sellers, marketers,

shippers, and/or handlers of Fluorosurfactant Products, Defendants owed a duty to Municipal

Plaintiffs, as well as to all persons whom Defendants' Fluorosurfactant Products might

foreseeably harm, to exercise due care in the instructing, labeling, and warning of the handling,

control, use, and disposal of Defendants' Fluorosurfactant Products.

    115.      Despite the fact that Defendants knew that PFOA and PFOS are toxic, can

contaminate soil and water resources, and present significant risks to human health and the

environment, Defendants negligently: (a) designed, manufactured, formulated, handled, labeled,

instructed, controlled, marketed, promoted, and/or sold Fluorosurfactant Products; (b) issued

instructions on how Fluorosurfactant Products should be used and disposed of, thus improperly

permitting PFOA and/or PFOS to enter and contaminate Municipal Plaintiffs' Properties; (c)

failed to warn the users of Fluorosurfactant Products of the dangers of soil and water

contamination as a result of standard use and disposal of these products; and (d) failed and

refused to issue the appropriate warnings to the users of Fluorosurfactant Products regarding the

proper use and disposal of these products, notwithstanding the fact that Defendants knew, or

could determine with reasonable certainty, the identity of the purchasers of their Fluorosurfactant

Products.




                                                30
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 52 of 67




    116.      A reasonable manufacturer, seller, or distributor, under the same or similar

circumstances would have warned of the danger or instructed on the safe use of Fluorosurfactant

Products.

    117.      Municipal Plaintiffs were, are, and will continue to be harmed by Defendants'

Fluorosurfactant Products.

    118.      Defendants' failure to warn or instruct was a substantial factor in causing Municipal

Plaintiffs' harm.

    119.      Defendants' conduct lacked any care and was an extreme departure from what a

reasonably careful company would do in the same situation to prevent harm to others and the

environment, and thus Defendants were grossly negligent.

    120.      As a direct and proximate result of Defendants' above described acts and omissions,

all of which are violations of applicable state and/or federal laws, Municipal Plaintiffs have

incurred, continue to incur, and/or will incur costs and damages related to the PFAS

contamination of their Properties, including but not limited to the investigation, monitoring,

treatment, testing, remediation, removal, and/or disposal of the PFAS contamination, operating,

maintenance and consulting costs, legal fees, and diminished property value.

    121.      Additionally, because Defendants acted with malice in their conscious, willful, and

wanton disregard of the probable dangerous consequences of their conduct and its foreseeable

impact upon Municipal Plaintiffs, Municipal Plaintiffs are entitled to punitive damages.

                                 SIXTH CAUSE OF ACTION

                                      (Municipal Plaintiffs)

                                     CIVIL CONSPIRACY

    122.      Municipal Plaintiffs reallege and reaffirm all allegations set forth in the preceding

paragraphs.


                                                31

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 53 of 67




     123.     At all times relevant herein, Defendants knew of the hazards that PFOA and/or

PFOS posed to the environment, including Municipal Plaintiffs' Properties.

    124.      Beginning in the 1960s and continuing through the date of the filing of this

Complaint, Defendants agreed to engage in unlawful and wrongful acts that caused damage to

Municipal Plaintiffs. Each Defendant performed at least one overt act in furtherance of this

conspiracy. Specifically, Defendants colluded for the avowed purpose of providing information

about Fluorosurfactant Products to the public and the government, with the true, unlawful

purpose of:

              a. intentionally misrepresenting to the EPA and the public that Fluorosurfactant

                  Products were safe and did not pose a risk to human health and the

                  environment;

              b. concealing the dangers of Fluorosurfactant Products, including the Products'

                 characteristics and their propensity to contaminate soil and groundwater, from

                 the government and public by, among other means, repeatedly misrepresenting

                 how Fluorosurfactant Products were being disposed of;

              c. concealing the dangers of PFOA and/or PFOS from consumers and the public;

                 and

              d. using    their   considerable    resources    to   fight   legislation   concerning

                 Fluorosurfactant Products.

    125.      As a direct and proximate result of Defendants' conspiracy, Defendants'

Fluorosurfactant Products at all times relevant to this litigation have:

              a. posed and continue to pose a threat to Municipal Plaintiffs' Properties;

              b. contaminated and will continue to contaminate Municipal Plaintiffs' Properties;




                                                 32
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 54 of 67




              c. contaminated and will continue to contaminate the soil, surface and

                  groundwater on and within the vicinity of Municipal Plaintiffs' Properties;

              d. required and will continue to require testing and monitoring of Municipal

                  Plaintiffs' Properties for PFOA and PFOS contamination;

              e. required or will require remediation of PFOA and PFOS contamination or,

                  where remediation is impracticable or insufficient for Municipal Plaintiffs,

                  removal and disposal of the contamination;

              f. diminished Municipal Plaintiffs' confidence in, and the use and enjoyment of,

                  Municipal Plaintiffs' Properties;

              g. diminished the value of Municipal Plaintiffs' Properties due to actual,

                  impending, and/or threatened PFOA and PFOS contamination; and

              h. caused and/or will cause Municipal Plaintiffs to sustain substantially increased

                 damages and expenses resulting from the loss of the safety, use, benefit and/or

                 enjoyment of their Properties.

     126.     As a direct and proximate result of Defendants' above described acts and omissions,

all of which are violations of applicable state and/or federal laws, Municipal Plaintiffs have

incurred, continue to incur, and/or will incur costs and damages related to the PFAS

contamination of their Properties, including but not limited to the investigation, monitoring,

treatment, testing, remediation, removal, and/or disposal of the PFAS contamination, operating,

maintenance and consulting costs, legal fees, and diminished property value.

     127.     Additionally, because Defendants acted with malice in their conscious, willful, and

wanton disregard of the probable dangerous consequences of their conduct and its foreseeable

impact upon Municipal Plaintiffs, Municipal Plaintiffs are entitled to punitive damages.




                                                  33
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 55 of 67




                               SEVENTH CAUSE OF ACTION

                                      (Municipal Plaintiffs)

                FRAUDULENT TRANSFER (DUPONT AND CHEMOURS)

    128.      Municipal Plaintiffs reallege and reaffirm all allegations set forth in the preceding

paragraphs.

    129.      Municipal Plaintiffs seek equitable and other relief pursuant to the Uniform

Fraudulent Transfer Act against DuPont.

    130.      Upon information and belief, in February 2014, DuPont formed The Chemours

Company as a wholly-owned subsidiary, and used it to spin off DuPont's "Performance

Chemicals" business line in July 2015.

    131.      Upon information and belief, at the time of the spinoff, DuPont's Performance

Chemicals division contained the AFFF and/or PFAS business segments. In addition to the

transfer of the Performance Chemicals division, Chemours accepted broad assumption of

liabilities for DuPont's historical use, manufacture, and discharge of PFAS.

    132.      Upon information and belief, at the time of the transfer of its Performance

Chemicals business to Chemours, DuPont had been sued, threatened with suit and/or had

knowledge of the likelihood of litigation to be filed regarding DuPont's liability for damages and

injuries from the manufacture and sale of Fluorosurfactant Products.

    133.      Upon information and belief, as a result of the transfer of assets and liabilities

described in this Complaint, DuPont limited the availability of assets to cover judgements for all

of the liability for damages and injuries from the manufacture and sale of Fluorosurfactant

Products.

    134.      Upon information and belief, DuPont has (a) acted with intent to hinder, delay and

defraud parties, or (b) without receiving a reasonably equivalent value in exchange for the


                                                34
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 56 of 67




transfer or obligation, and (i) was engaged or was about to engage in a business for which the

remaining assets of Chemours were unreasonably small in relation to the business; or (ii)

intended to incur, or believed or reasonably should have believed that it would incur, debts

beyond its ability to pay as they became due.

     135.     Upon information and belief, DuPont engaged in acts in furtherance of a scheme to

transfer its assets out of the reach of parties, such as the Municipal Plaintiffs, that have been

damaged as a result of DuPont's actions as described in this Complaint.

     136.     Upon information and belief, DuPont and Chemours acted without receiving a

reasonably equivalent value in exchange for the transfer of obligations, and DuPont believed, or

reasonably should have believed, that it would incur debts beyond Chemours' ability to pay as

they became due.

    137.      Municipal Plaintiffs seek to avoid the transfer of DuPont's liabilities for the claims

brought in this Complaint and to hold DuPont jointly and severally liable for any damages or

other remedies that may be awarded by this Court or a jury under this Complaint.

    138.      Municipal Plaintiffs further reserve such other rights and remedies that may be

available to them as may be necessary to fully compensate Municipal Plaintiffs for the damages

and injuries they have suffered as alleged in this Complaint.

                                EIGHTH CAUSE OF ACTION

   (Commonwealth of PA, acting by and through the Delaware County District Attorney,

VIOLATION OF PENNSYLVANIA'S UNFAIR TRADE PRACTICES AND CONSUMER
   PROTECTION LAW, 73 P.S. §§ 201-1 — 201-9.3 (AGAINST ALL DEFENDANTS)

   139.       The DA Plaintiff realleges and reaffirms all allegations set forth in the preceding

paragraphs.

   140.       This Count does not sound in fraud.



                                                35
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 57 of 67




   141.        The UTPCPL prohibits persons from employing "[u]nfair methods of competition"

and "unfair or deceptive acts or practices," which are defined to include, inter alia, the following

conduct:

              a. "Causing likelihood of confusion or of misunderstanding as to the source,

sponsorship, approval or certification of goods or services." 73 P.S. § 201-2(4)(ii);

              b. "Representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits or quantities that they do not have . . . ." 73 P.S. § 201-2 (4)(v); or

              c. "Engaging in any other fraudulent or deceptive conduct which creates a likelihood

of confusion or of misunderstanding." 73 P.S. § 201-2 (4)(xxi).

   142.        Defendants are persons under the UTPCPL.

   143.        Defendants violated the UTPCPL in that their conduct as alleged herein caused a

likelihood of confusion or of misunderstanding as to the safety and nature of the chemicals at

issue.

   144.        Defendants violated the UTPCPL in that by their conduct as alleged herein they

represented that the chemicals at issue had approval, characteristics, uses, benefits or qualities

that they do not have.

   145.        Under Pennsylvania law, an act or practice is unfair or deceptive if it had the

capacity to deceive, or was likely to deceive, a substantial portion of the public, and was likely to

make a difference in the purchasing decision.

   146.        Defendants' conduct as alleged herein constitutes unfair or deceptive acts or

practices in violation of the above provisions of the UTPCPL.

   147.        As a direct result of the acts, omissions and practices of Defendants as set forth

herein that are in violation of the UTPCPL, Defendants have received, and will continue to




                                                  36
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 58 of 67




receive, income, profits, and other benefits, which they would not have received if they had not

engaged in the violations of the UTPCPL as alleged herein.

   148.       As a direct result of Defendants' acts, omissions and practices in violation of the

UTPCPL, the Municipal Plaintiffs and its affected residents and other persons in interest, such as

Haverford Township and its residents, have suffered substantial injury as alleged herein.

   149.       As direct result of Defendants' acts, omissions and practices in violation of the

UTPCPL, Defendants have caused the Municipal Plaintiffs and its affected residents, together

with Haverford Township and its residents, and other persons in interest to incur and continue to

incur significant environmental, financial and health-related harms.

   150.       As Defendants' foregoing acts and practices in violation of the UTPCPL were the

substantial factor in the contamination as alleged herein, Defendants are responsible for restoring

to the Municipal Plaintiffs and its affected residents, together with Haverford Township and its

residents, and other persons in interest the enormous costs and expenses which such affected

persons in interest have incurred and will incur in remediating the contamination and otherwise

redressing the injuries they have suffered.

   151.       The DA Plaintiff seeks all legal and equitable relief as allowed by law, including,

inter alia, injunctive relief for Defendants' violations of the UTPCPL, as authorized under § 73-

201-4. Specifically, the DA Plaintiff seeks an injunction requiring Defendants to cease all false

or misleading promotional, marketing, and advertising activities regarding the use of chemicals

containing PFAS, PFOS and PFOA, and to inform the medical community and the public of the

true consequences resulting from the prior use of such contaminants.

   152.       The DA Plaintiff has reason to believe, based on the facts alleged herein, that the

Defendants'    omissions,   misrepresentations,    and   practices   related   to   the   marketing,




                                                  37

122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 59 of 67




advertisement, promotion, and sale of the contaminants identified herein have violated, and may

continue to violate, the UTPCPL, absent the grant of an injunction.

   153.       Unless restrained by this Court, the Defendants will likely continue to engage in the

methods, acts, or practices which have a likelihood to deceive, mislead and confuse the public

with respect to the use of the contaminants identified herein, all in violation of the UTPCPL.

   154.       These ongoing, and likely future violations by Defendants of the UTPCPL are

contrary to the public interest, thereby necessitating an injunction to restrain and prevent further

such misconduct by the Defendants.

   155.       Pursuant to Section 4 of the UTPCPL, 73 P.S. § 201-4, and due to their respective

violations of the UTPCPL set out in this Complaint, the Defendants should further be ordered

and directed by the Court to restore to the Municipal Plaintiffs, Haverford Township, and other

persons in interest in or doing business in the County, any moneys or property, real or personal,

which Defendants may have acquired by means of their violations of the UTPCPL, and which

the Municipal Plaintiffs and Haverford Township have been caused to expend or will be required

to expend so as to remediate or otherwise address the contamination identified within this

Complaint.

   156.       The DA Plaintiff further seeks and by way of restoration and/or restitution an order

directing Defendants to disgorge all monies acquired or retained by Defendants as a result of

their violations of the UTPCPL as alleged herein.

   157.       Section 8 of the UTPCPL, 73 P.S. § 201-8, also empowers the Court to impose a

civil penalty not exceeding $1,000 for each willful violation of the statute and a penalty not

exceeding $3,000 for each violation where the victim is sixty years of age or older.

   158.       The DA Plaintiff is entitled to the Court's assessment against Defendants of an

appropriate civil penalty for each violation of the UTPCPL by them.


                                                38
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 60 of 67




   159.            The monies demanded herein are in excess of $50,000, exclusive of interests and

costs.

                                        PRAYER FOR RELIEF

Plaintiffs pray for judgment against Defendants, jointly and severally, as follows:

    1. The Commonwealth of Pennsylvania, acting by and through the Delaware County

          District Attorney, respectfully requests that the Court award the following relief against

          Defendants, jointly and severally, as follows:

              a. Enter an order enjoining Defendants from continuing to violate the UTPCPL now

                    and in the future through their deceptive marketing, and directing that Defendants

                    take affirmative steps to provide accurate information the public as to the nature

                    and consequences of PFAS, PFOA and PFOS;

              b. Enter an order requiring Defendants to restore to the Municipal Plaintiffs,

                    Haverford Township and other affected persons-in-interest in or doing business in

                    the County, any moneys or property, real or personal, which Defendants may

                    have acquired by means of their violations of the UTPCPL, and which the

                    County, Municipal Plaintiffs and Haverford Township have been caused to

                    expend or will be required to expend so as to remediate or otherwise address the

                    contamination identified within this Complaint.

              c.     Enter an order directing Defendants to disgorge all monies acquired or retained

                    by Defendants as a result of their violations of the UTPCPL both within the

                    County, and outside the County that had negative impacts within the County.

              d. Enter an order awarding the Commonwealth civil penalties under 73 P.S. § 201-8

                    against Defendants in a sum not exceeding $1,000 for each violation of the




                                                    39
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 61 of 67




                 statute and not exceeding $3,000 for each violation where the victim is sixty years

                 of age or older; and

              e. Such other and further relief as the Court deems just and proper.

    2. Delaware County and Primos-Secane Westbrook Park Fire Company #5 of Upper Darby

         Pennsylvania, Inc. hereby seek the following:

                 A.      Compensatory damages according to proof including, but not limited to:

                         1. Costs and expenses related to the past, present, and future investigation,

                         sampling, testing, and assessment of the extent of PFAS contamination on

                         and within Municipal Plaintiffs' Properties;

                         2. Costs and expenses related to the past, present, and future treatment

                         and remediation of PFAS contamination of Municipal Plaintiffs'

                         Properties;

                         3. Costs and expenses associated with and related to the removal and

                         disposal of the contamination; and

                         4. Costs and expenses related to the past, present, and future installation

                        and maintenance of monitoring mechanisms to assess and evaluate PFAS

                         on and within Municipal Plaintiffs' Properties.

                 B.     Diminished property value;

                 C.     Consequential damages;

                 D.      Punitive damages;

                 E.     Costs, disbursements, and attorneys' fees of this lawsuit;

                 F.      Pre judgment and post-judgment interest; and

                 G.     Any other and further relief as the Court deems just, proper, and equitable.




                                                  40
122271583-1
      Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 62 of 67




                                   DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a jury trial for all issues so triable.

      Dated: May 17, 2021




                                                        Jerry R. DeSiderato (PA ID No. 201097)
                                                        DILWORTH PAXSON LLP
                                                        1500 Market Street, Suite 3500E
                                                        Philadelphia, PA 19102
                                                        Telephone: (215) 575-7000
                                                        Fax: (215) 575-7200

                                                        Scott Summy* (TX Bar 19507500)
                                                        BARON & BUDD, P.C.
                                                        3102 Oak Lawn Avenue, Suite 1100
                                                        Dallas, TX 75219-4281
                                                        Telephone: (214) 521-3605
                                                        Fax: (214) 520-1181
                                                        Cary McDougal* (TX Bar 13569600)
                                                        Carla Burke Pickrel* (TX Bar 24012490)
                                                        Cristina Sanchez* (TX Bar 24041856)
                                                        John Fiske* (CA Bar 24256)
                                                        * To be admitted pro hac vice

                                                        COSSICH, SUMICH, PARSIOLA
                                                        & TAYLOR, LLC
                                                        8397 Highway 23, Suite 100
                                                        Belle Chasse, LA 70037
                                                        Telephone: (504) 394-9000
                                                        Fax: (504) 394-9110
                                                        Philip F. Cossich, Jr.* (LA Bar 1788)
                                                        Darren Sumich* (LA Bar 23321)
                                                        David A. Parsiola* (LA Bar 21005)
                                                        Brandon J. Taylor* (LA Bar 27662)
                                                        Christina Cossich* (LA Bar 32407)
                                                        Andrew J. Cvitanovic* (LA Bar 34500)
                                                        Luana N. Smith* (LA Bar 35534)
                                                        * To be admitted pro hac vice

                                                        Attorneys for Plaintiff



                                                   41
122271583-1
         Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 63 of 67




                                   CERTIFICATE OF COMPLIANCE


           I certify that this filing complies with the provisions of the Public Access Policy of the
    Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
   require filing confidential information and documents differently than non-confidential
    information and documents.




                                                                      Jerry R. DeSiderato
                                                      Submitted by:
                                                      Signature:
                                                             Jerry R.         der to
                                                      Name:
                                                                                      201097
                                                      Attorney No. (if applicable):




Rev. 12/2017
           Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 64 of 67




                        IN THE COURT OF COMMON PLEAS
                      OF DELAWARE COUNTY, PENNSYLVANIA

COMMONWEALTH        OF    PENNSYLVANIA,
ACTING BY AND THROUGH DELAWARE                   CIVIL ACTION
COUNTY    DISTRICT     ATTORNEY   JACK           NO.:
STOLLSTEIMER; DELAWARE COUNTY; and
PRIMOS-SECANE-WESTBROOK PARK FIRE
COMPANY     #5   OF      UPPER   DARBY           List of Defendants and Addresses
PENNSYLVANIA, INC.,                              for COMPLAINT IN CIVIL
                                                 ACTION
                  Plaintiffs,

      v.

3M COMPANY (f/k/a Minnesota Mining and
Manufacturing Co.); E. I. DUPONT DE NEMOURS
AND COMPANY; THE CHEMOURS COMPANY;
THE CHEMOURS COMPANY FC, LLC; DUPONT
DE     NEMOURS,        INC.;  CORTEVA,  INC.;
CHEMGUARD, INC.; TYCO FIRE PRODUCTS LP
(successor-in-interest to The Ansul Company);
KIDDE-FENWAL, INC.; KIDDE PLC, INC.;
CHUBB FIRE, LTD.; UTC FIRE & SECURITY
AMERICAS CORPORATION, INC.; CARRIER
GLOBAL           CORPORATION;      RAYTHEON
TECHNOLOGIES CORPORATION (f/k/a United
Technologies Corporation); NATIONAL FOAM,
INC.; BUCKEYE FIRE EQUIPMENT COMPANY;
ARKEMA,         INC.;    BASF   CORPORATION;
CHEMDESIGN PRODUCTS, INC.; CLARIANT
CORPORATION; CHEMICALS INCORPORATED;
NATION FORD CHEMICAL COMPANY; AGC
INC. (f/k/a Asahi Glass Co., Ltd.); AGC
CHEMICALS AMERICAS INC.; DEEPWATER
CHEMICALS, INC.; DYNAX CORPORATION;
ARCHROMA MANAGEMENT, LLC; ARCHROMA
U.S., INC.; AND JOHN DOE DEFENDANTS 1-49,

                  Defendants.




122274418-1
          Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 65 of 67




              LIST OF DEFENDANTS AND ADDRESSES

              3M COMPANY (f/k/a Minnesota Mining and Manufacturing Co.) (“3M”)
              3M Center
              St. Paul, Minnesota 55144

              E. I. DuPont De Nemours and Company (“DuPont”)
              974 Centre Road
              Wilmington, Delaware 19805

              The Chemours Company (“Chemours”)
              1007 Market Street
              Wilmington, Delaware 19899

              The Chemours Company FC, LLC ("Chemours FC")
              1007 Market Street
              Wilmington, Delaware, 19899

              DuPont de Nemours, Inc.
              974 Centre Road, Building 730
              Wilmington, Delaware 19805

              Corteva, Inc.
              974 Centre Road
              Wilmington, Delaware 19805

              Chemguard, Inc. (“Chemguard”)
              One Stanton Street
              Marinette, Wisconsin 54143

              Tyco Fire Products LP (“Tyco”)
              1400 Pennbrook Parkway
              Lansdale, Pennsylvania 19446

              Kidde-Fenwal, Inc. (“Kidde”)
              One Financial Plaza
              Hartford, Connecticut 06101

              Kidde PLC, Inc.
              9 Farm Springs Road
              Farmington, Connecticut 06032

              Chubb Fire, Ltd. (“Chubb”)
              Littleton Road, Ashford
              Middlesex, United Kingdom TW15 1TZ


122274418-1
          Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 66 of 67




              UTC Fire & Security Americas Corporation, Inc. (“UTC”)
              13995 Pasteur Blvd.
              Palm Beach Gardens, Florida 33418

              Carrier Global Corporation (“Carrier”)
              13995 Pasteur Boulevard
              Palm Beach Gardens, Florida 33418

              Raytheon Technologies Corporation (f/k/a United Technologies Corporation)
              (“Raytheon Tech f/k/a United Tech”)
              10 Farm Springs Road
              Farmington, Connecticut 06032

              National Foam, Inc. (“National Foam”)
              141 Junny Road
              Angier, North Carolina 27501

              Buckeye Fire Equipment Company (“Buckeye”)
              110 Kings Road
              Mountain, North Carolina 28086

              Arkema, Inc. (“Arkema”)
              900 1st Avenue
              King of Prussia, Pennsylvania 19406

              BASF Corporation (“BASF”)
              100 Park Avenue
              Florham Park, New Jersey 07932

              ChemDesign Products, Inc. (“ChemDesign”)
              2 Stanton Street
              Marinette, Wisconsin 54143

              Clariant Corporation (“Clariant”)
              4000 Monroe Road
              Charlotte, North Carolina 28205

              Chemicals Incorporated (“Chem Inc.")
              12321 Hatcherville Road
              Baytown, Texas 77521

              Nation Ford Chemical Company (“Nation Ford”)
              2300 Banks Street
              Fort Mill, South Carolina 29715




122274418-1
          Case 2:21-cv-02743-BMS Document 1 Filed 06/18/21 Page 67 of 67




              AGC, Inc. f/k/a Asahi Glass Co., Ltd. (“AGC”)
              1-5-1, Marunouchi, Chiyoda-ku
              Tokyo 100-8405 Japan

              AGC Chemicals Americas, Inc. (“AGC America”)
              55 E. Uwchlan Avenue, Suite 201
              Exton, Pennsylvania 19341

              Deepwater Chemicals, Inc. (“Deepwater”)
              196122 E County Road 40
              Woodward, Oklahoma 73801

              Dynax Corporation (“Dynax”)
              103 Fairview Park Drive
              Elmsford, New York 10523

              Archroma Management, LLC
              Neuhofstrasse 11, 4153 Reinach,
              Basel-Land, Switzerland

              Archroma U.S., Inc.
              5435 77 Center Dr., #10
              Charlotte, North Carolina 28217

              Defendants John Doe 1-49 - Although the identities of the John Doe Defendants are
              currently unknown, it is expected that their names will be ascertained during
              discovery, at which time Plaintiff will move for leave of this Court to add those
              individuals’ actual names to the Complaint as Defendants.




122274418-1
